     Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 1 of 87 Page ID #:1




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    R. Brian Timmons (Bar No. 155916)
 2  briantimmons@quinnemanuel.com
    Lee J. Rosenberg (Bar No. 287567)
 3  leerosenberg@quinnemanuel.com
   865 South Figueroa Street, 10th Floor
 4 Los Angeles, California 90017-2543
   Telephone: (213) 443-3000
 5 Facsimile: (213) 443-3100
 6 Attorneys for Petitioner
   Smart King Ltd.
 7
 8                           UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10 Smart King Ltd,                           Case No: 2:18-cv-18-9499
11                 Petitioner,               PETITION TO CONFIRM
                                             ARBITRATION AWARD
12         v.
13 Season Smart Limited
14                 Respondent.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 PETITION TO CONFIRM ARBITRATION AWARD
     Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 2 of 87 Page ID #:2




 1                PETITION TO CONFIRM ARBITRATION AWARD
 2         1.    Petitioner Smart King Ltd. (“Smart King”) brings this action to confirm
 3 the Award of the Emergency Arbitrator that was issued by the Hong Kong International
 4 Arbitration Centre (“HKIAC”) in Case No. A18176 on October 25, 2018 (“Award”) in
 5 favor of Smart King and against Respondent Season Smart Limited (“Season Smart”).
 6 See Exhibit A.
 7         2.    The same day that the Award was issued, Season Smart’s parent
 8 corporation published a false and misleading public statement on the Hong Kong Stock
 9 Exchange, characterizing the Award as being rendered against Smart King and in favor
10 of Season Smart. See Exhibit B. That narrative has resulted in the spread of
11 demonstrably false information about the Award that the relief requested in the
12 arbitration was “rejected,” that the HKIAC “upheld [Season Smart]’s role in approving
13 new financing,” that “Faraday Claims Victory as Request Denied,” and that
14 “Evergrande Ownership Upheld.” See Exhibit C.
15         3.    Pursuant to Chapter II of the Federal Arbitration Act (“FAA”), 9 U.S.C. §
16 201 et seq. and the Convention of 1958 on the Recognition and Enforcement of Foreign
17 Arbitral Awards, 21 U.S.T. 2517, T.I.A.S. No. 6997, 200 U.N. 38 (“Convention”),
18 Smart King petitions this Court to confirm the Award.
19         4.    Confirmation is appropriate because this application is timely made, the
20 Convention applies to the Award, under the FAA, a court “shall confirm the award
21 unless it finds one of the grounds for refusal or deferral of recognition or enforcement
22 of the award specified in the said Convention,” and here none of the narrow grounds for
23 refusal or deferral under the Convention are applicable. See FAA § 201; Convention
24 Art. V.
25 I.      FACTUAL AND PROCEDURAL BACKGROUND
26         A.    The Parties and the Transaction Agreements At Issue
27         5.    Petitioner Smart King is a Cayman Islands corporation with its principal
28 place of business in Los Angeles, California. It is the indirect parent corporation of

                                               -1-
                                                     PETITION TO CONFIRM ARBITRATION AWARD
     Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 3 of 87 Page ID #:3




 1 Faraday&Future Inc. (“Faraday”), a revolutionary electric vehicle company that
 2 launched in 2014.
 3         6.    Respondent Season Smart is a British Virgin Islands corporation with its
 4 principal place of business in Hong Kong S.A.R.
 5         7.    In November 2017, Season Smart agreed to invest $2 billion in Faraday, to
 6 be paid in stages. To formalize this transaction, Season Smart and Smart King entered
 7 into a series of interrelated agreements—an Agreement and Plan of Merger and
 8 Subscription (the “Merger Agreement,” as amended, a Shareholders Agreement (the
 9 “SHA”), as amended, including most recently by the Amendment and Consent (the
10 “Amendment”), pledge agreements, security agreements, and an intellectual property
11 security agreement (together, the “Transaction Agreements”).
12         8.    Season Smart has paid in capital of $800 million to date. The remainder of
13 $1.2 billion was to be paid on an agreed schedule: $600 million in 2019, and $600
14 million in 2020.
15         9.    In July 2018, for strategic reasons, the parties mutually agreed to amend
16 the Transaction Agreements and accelerate Season Smart’s investment payments to
17 speed up the pace of manufacturing for the FF 91; Smart King was otherwise on
18 schedule and under budget. The first payment (of $300 million) was due on or about
19 August 1, 2018. The second payment of $200 million would have been due on October
20 31, 2018.
21         10.   The Merger Agreement and the SHA each include an arbitration clause;
22 the Amendment specifically incorporates by reference the arbitration agreement
23 contained in the SHA. The arbitration clause in the SHA states, in part:
24         (a) Any dispute, controversy, difference or claim (each, a “Dispute”)
           arising out of or relating to this Agreement, or the interpretation,
25         performance, breach, termination, existence, validity or invalidity thereof,
           or any Dispute regarding non-contractual obligations arising out of or
26         relating to it shall be referred to and finally resolved by arbitration
           administered by the Hong Kong International Arbitration Centre (the
27         “HKIAC”) under the HKIAC Administered Arbitration Rules (the
           “HKIAC Rules”) in force when the notice of arbitration is submitted by
28         one party to another.

                                                -2-
                                                      PETITION TO CONFIRM ARBITRATION AWARD
     Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 4 of 87 Page ID #:4




 1         (b) The law of this arbitration clause shall be Hong Kong law. The seat of
           arbitration shall be Hong Kong. The number of arbitrators shall be three
 2         (3). All of the arbitrators shall be qualified to practice law in Hong Kong.
           …(
 3         d) The award of the arbitral tribunal shall be final and binding upon the
           parties thereto, and the prevailing party may apply to a court of competent
 4         jurisdiction for enforcement of such award.
           (e) The arbitral tribunal shall decide any Dispute submitted by the parties
 5         to the arbitration strictly in accordance with the substantive Laws of Hong
           Kong, without regard to principles of conflict of laws thereunder, and
 6         shall not apply any other substantive Law.
           (f) Any party to the Dispute shall be entitled to seek interim or
 7         conservatory relief either from an emergency arbitrator or any court of
           competent jurisdiction prior to the constitution of the arbitral tribunal, or
 8         from the arbitral tribunal or any court of competent jurisdiction once the
           arbitral tribunal has been constituted.
 9
10 Exhibit D, § 16.6 (excerpted copy of the SHA). See also Exhibit E § 9.4 (excerpted
11 copy of the Merger Agreement).
12         B.    Season Smart Breaches and Renounces the Transaction Agreements.
13         11.   Season Smart defaulted on its payment obligation per the Amendment in
14 August 2018 and Smart King had no choice but to seek external financing to fund
15 Faraday’s operations. But, under the Transaction Agreements, Season Smart has an
16 approval right over any external capital fundraising – and Season Smart made it clear
17 that it would not consent to any attempt by Smart King to obtain other financing.
18         12.   Season Smart’s withholding of the funds appears to be purely tactical. It is
19 deliberately starving Smart King of the cash it needs to stay solvent. It appears to be
20 doing so either to push Smart King into bankruptcy (thereby avoiding its future
21 payment obligations and/or allowing it to seize control of Smart King’s valuable assets
22 and intellectual property in a fire sale), or to force Smart King and the other
23 counterparties to the Transaction Agreements to renegotiate those Agreements.
24         13.   Whatever Season Smart’s motivations might be, the reality is that it has
25 engineered a situation where, unless Smart King obtains an injection of substantial
26 sums in the immediate future, it will become insolvent. And Season Smart has closed
27 off all avenues by which Smart King could obtain that financing.
28

                                                -3-
                                                      PETITION TO CONFIRM ARBITRATION AWARD
     Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 5 of 87 Page ID #:5




 1         14.   Accordingly, Season Smart has, by its conduct, evinced a clear intention
 2 not to be bound by the terms of its investment in Smart King.
 3         15.   Smart King was therefore entitled to accept Season Smart’s renunciation
 4 of the bargain. Smart King terminated the Transaction Agreements by letter dated
 5 October 3, 2018.
 6         C.    Smart King Commences Arbitration and Files a Petition for
 7               Emergency Relief

 8         16.   On October 3, 2018, Smart King filed its Notice of Arbitration before the
 9 HKIAC, requesting, among other things, declaratory relief that Season Smart had
10 renounced the Transaction Agreements and that Smart King was entitled to terminate,
11 and did terminate, the Transaction Agreements.
12         17.   Concurrently on October 3, 2018, Smart King filed an application for
13 emergency relief (“Emergency Application”), requesting an order that Season Smart be
14 enjoined from asserting any of its purported consent rights under the Transaction
15 Agreements that would allow it to effectively thwart Smart King’s efforts at obtaining
16 financing to continue operating.
17         18.   On October 4, 2018, the HKIAC accepted Smart King’s Emergency
18 Application and appointed Mr. Thorp as the emergency arbitrator the next day pursuant
19 to its Emergency Arbitration Procedures. Following a procedural teleconference on
20 October 6, 2018, on October 8, 2018 Mr. Thorp issued Procedural Order No. 1.
21         19.   Season Smart filed its Response to the Emergency Application on October
22 12, 2018. On the same day, Yueting Jia, the Second Respondent filed his Response to
23 the Emergency Application supporting Smart King’s application. Smart King then
24 filed its Reply on October 15, 2018.
25         D.    The Award
26         20.   An oral hearing was held in Hong Kong S.A.R. before Mr. Thorp on
27 October 18, 2018. All of the parties to the Notice of Arbitration and Emergency
28 Application were represented at the hearing, and participated through counsel.

                                              -4-
                                                    PETITION TO CONFIRM ARBITRATION AWARD
     Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 6 of 87 Page ID #:6




 1         21.   On October 25, 2018, the HKIAC released the Award of the Emergency
 2 Arbitrator (“Award”), attached as Exhibit A, which it circulated to all of the parties.
 3 See Exhibit F (transmittal of the Award by the HKIAC). The Award was granted in
 4 Smart King’s favor and affirmed Smart King’s right to seek alternative financing and
 5 that such financing would not be subject to Season Smart’s purported consent. ¶206.
 6         22.    The Award also ordered Season Smart to pay Smart King 75% of its
 7 attorneys’ fees and costs, including administrative fees and costs of the emergency
 8 arbitration proceeding, totaling HKD 5,898,515.76. ¶206.
 9         23.    The Award was based on and included the following findings:
10              “[T]he Emergency Arbitrator also should not accept at face value the
11               assurances of Season Smart that that it is prepared to seriously consider
12               any reasonable specific proposal to meet the funding needs of Smart King,
13               particularly in light of Season Smart’s particular insouciance in the face of
14               an imminent inability to meet its immediate, let alone medium-term,
15               spending obligations.” ¶178.
16              “Smart King has established a prima facie case that it has a reasonable
17               possibility of succeeding on the merits in the present arbitration.” ¶120(b).
18              “Smart King needs the emergency relief on an urgent basis that cannot
19               await the constitution of the arbitral tribunal in these arbitral proceedings.”
20               ¶120(c).
21              “Harm not adequately reparable by an award of damages is likely to result
22               if emergency relief is not ordered, and such harm substantially outweighs
23               the harm that is likely to result to Season Smart if the emergency relief is
24               granted.” ¶120(d).
25              “The emergency relief is necessary to maintain the status quo pending the
26               determinations of the parties’ disputes and is necessary to prevent any
27               harm or prejudice to the arbitral process.” ¶120(e).
28

                                                -5-
                                                      PETITION TO CONFIRM ARBITRATION AWARD
     Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 7 of 87 Page ID #:7




 1 II.     THE AWARD SHOULD BE CONFIRMED UNDER CHAPTER II OF
           THE FAA AND THE NEW YORK CONVENTION.
 2
 3         A.     The Convention Governs This Court’s Review of the Award.
 4         24.    The Convention was drafted in 1958, “under the auspices of the United
 5 Nations. The United States acceded to the treaty in 1970, and Chapter II of the FAA [9
 6 U.S.C. § 201 et seq., implementing the Convention] was passed that same year.” Indus.
 7 Risk Ins. v. M.A.N. Gutehoffnungshutte, 141 F.3d 1434, 1440 (11th Cir. 1998). Hong
 8 Kong S.A.R. is also a signatory to the New York convention. Tigra Tech. v. Techsport
 9 Ltd., No. SACV 10-1623 DOC, 2011 WL 2710678, at *2 (C.D. Cal. July 12, 2011
10         25.    FAA Section 201 states that “[t]he [Convention] shall be enforced in
11 United States Courts in accordance with this chapter,” and the Convention is codified
12 as a note following this section. 9. U.S.C. § 201. The principal purpose of the
13 Convention is “to encourage the recognition and enforcement of international arbitral
14 awards.” Bergesen v. Joseph Muller Corp., 710 F.2d 928, 932 (2d Cir. 1983).
15         26.    An arbitral award is “international” and falls under the Convention if it (i)
16 arises out of a legal relationship; (ii) that is commercial in nature; and (iii) is not
17 entirely between citizens of the United States. See 9 U.S.C. § 202.
18         27.    The first two requirements are clearly met here. The Transaction
19 Agreements create a “legal relationship,” the subject of which—a $2 billion investment
20 in an electric vehicle company—is obviously commercial in nature.
21         28.    The third requirement is also clearly met here. A corporation is considered
22 a citizen of the United States under Chapter II of the FAA if it is incorporated or has its
23 principal place of business in the United States. Id. Because Season Smart is a British
24 Virgin Islands corporation with its principle place of business in Hong Kong S.A.R., it
25 is not a citizen of the United States, and so the third requirement of Section 202 is also
26 met. Therefore, because the arbitration was not entirely between citizens of the United
27 States and arose out of a legal relationship that was commercial in nature, the
28 Convention governs judicial review of the Award. See Stone & Webster, Inc. v.

                                                -6-
                                                      PETITION TO CONFIRM ARBITRATION AWARD
     Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 8 of 87 Page ID #:8




 1 Triplefine Intern. Corp., 118 Fed.Appx. 546, 548-49 (2d Cir. 2004) (quoting Yusef
 2 Ahmed Alghanim & Sons v. Toys “R” Us, Inc., 126 F.3d 15, 18-19 (2d Cir. 1997); Jain
 3 v. de Mere, 51 F.3d 686, 689 (7th Cir. 1995)); Indus. Risk. Ins., 141 F.3d at 1441.
 4         B.      Jurisdiction and Venue Are Proper In This Court.
 5         29.     The FAA vests district courts with subject matter jurisdiction over “[a]n
 6 action or proceeding falling under the Convention . . .regardless of the amount in
 7 controversy.” 9 U.S.C. § 203.
 8         30.     The FAA further allows that any action over which the district courts have
 9 jurisdiction pursuant to Section 203 may be brought in the “ . . . court in which save for
10 the arbitration agreement an action or proceeding with respect to the controversy
11 between the parties could be brought. . . .” Id. § 204.
12         31.     Save for the arbitration agreement, Smart King could have brought an
13 action against Season Smart in this venue because Smart King’s principal place of
14 business is located in Los Angeles, and the Court can exercise specific personal
15 jurisdiction over Season Smart in light of its minimum contacts in Los Angeles. These
16 contacts include:
17                travel by Season Smart’s principals to Los Angeles on multiple occasions
18                  to conduct due diligence, engage in negotiations, and to monitor its
19                  investment in Smart King;
20                the commitment to making a $2 billion investment in a Los Angeles-based
21                  company, and the actual payment of $800 million to date to a Los
22                  Angeles-based company;
23                the exercise of control over Smart King’s operations in Los Angeles
24                  through its proxies that sit on Smart King’s board of directors and other
25                  employees it appointed to work as cashiers on-site at Smart King’s
26                  offices in Los Angeles.
27         32.     The arbitration agreements also specifically contemplate that in the case of
28 an award, “the prevailing party may apply to a court of competent jurisdiction for

                                                 -7-
                                                       PETITION TO CONFIRM ARBITRATION AWARD
     Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 9 of 87 Page ID #:9




 1 enforcement of such award,” and that “[a]ny party to the Dispute shall be entitled to
 2 seek interim or conservatory relief either from an emergency arbitrator or any court of
 3 competent jurisdiction.” Exhibit D, § 16.6; Exhibit E § 9.4.
 4          33.   Therefore, both jurisdiction and venue are proper in this Court.
 5          C.    This Petition Is Timely Made, and Should Be Granted On Summary
 6                Review As Set Forth By the FAA and Convention.

 7          34.   The FAA also circumscribes the scope of a district court’s review in
 8 confirming an arbitral award under the Convention.
 9          35.   Specifically, Section 207 states that if an application for confirmation is
10 made within three years of the grant of an arbitral award falling under the Convention,
11 the “court shall confirm the award unless it finds one of the grounds for refusal or
12 deferral of recognition or enforcement of the award specified in said Convention.” 9
13 U.S.C. § 207 (emphasis added).
14          36.   Article V of the Convention delineates the seven grounds under which a
15 court may refuse recognition and enforcement of an award, “at the request of a party
16 against whom it is invoked.” Convention, Art. V (emphasis added). In other words,
17 under its plain language the Convention does not call for a court’s sua sponte review,
18 but rather, “[t]he party opposing enforcement of an arbitral award has the burden to
19 prove that one of the seven defenses under the New York Convention applies. 1“
20
        1
21      The seven grounds listed in Article V of the Convention are specific and
   narrow, and are non-applicable to the award at hand. These grounds are:
22       (1)(a) “The parties to the agreement . . . were, under the law applicable
         to them, under some incapacity, or the said agreement is not valid
23       under the law to which the parties have subjected it or, failing any
         indication thereon, under the law of the country where the award was
24       made;”
25          (1)(b) “The party against whom the award is invoked was not given
            proper notice of the appointment of the arbitrator or of the arbitration
26          proceedings or was otherwise unable to present his case;”
27          (1)(c) “The award deals with a difference not contemplated or not
            falling within the terms of the submission to arbitration, or it contains
28          decisions on matters beyond the scope of the submission to arbitration,

                                                -8-
                                                      PETITION TO CONFIRM ARBITRATION AWARD
  Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 10 of 87 Page ID #:10




 1 Encyclopaedia Universalis S.A. v. Encyclopaedia Britannica, Inc., 402 F.3d 85, 90 (2d
 2 Cir. 2005).
 3         37.    In addition, these seven grounds are the exclusive grounds upon which a
 4 court may refuse to recognize an arbitral award, and the “showing required to avoid
 5 summary confirmance is high.” Id (quoting Yusuf Ahmed Alghanim, 126 F. 3d at 23).
 6 In fact, “[c]onfirmation under the Convention is a summary proceeding in nature . .
 7 .[and a] district court confirming an arbitration award does little more than give the
 8 award the force of a court order.” Zeiler v. Deitsch, 500 F.3d 157, 169 (2d Cir. 2007)
 9 (citations omitted).
10         38.    The scope of review of arbitral awards is purposefully very limited, in
11 order to support the strong public policy in favor of international arbitration and to
12 achieve the “twin goals of arbitration, namely, settling disputes efficiently and avoiding
13 long and expensive litigation.” Encyclopaedia Universalis S.A, 402 F.3d at 90
14 (citations and quotations omitted).
15         39.    Therefore, because the scope of this Court’s review is necessarily narrow,
16 and because the burden is on Season Smart to prove the applicability of any of the
17
18
19         provided that, if the decisions on matters submitted to arbitration can be
           separated from those not so submitted, that part of the award which
20         contains decisions on matters submitted to arbitration may be
           recognized and enforced;”
21         (1)(d) “The composition of the arbitral authority or the arbitral
22         procedure was not in accordance with the agreement of the parties, or,
           failing such agreement, was not in accordance with the law of the
23         country where the arbitration took place.”

24         (1)(e) “The award has not yet become binding on the parties, or has
           been set aside or suspended by a competent authority of the country in
25         which, or under the law of which, that award was made;”

26         (2)(a) “The subject matter of the difference is not capable of settlement
           by arbitration under the law of that country;” or
27
      (2)(b) “The recognition or enforcement of the award would be contrary to the
28 public      policy of that country.”

                                                -9-
                                                      PETITION TO CONFIRM ARBITRATION AWARD
  Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 11 of 87 Page ID #:11




 1 factors listed in Article V of the Convention, this Court should confirm the Award in its
 2 entirety.
 3 III.      CONCLUSION AND PRAYER FOR RELIEF
 4           40.      Based on the foregoing, Smart King respectfully requests the following
 5 relief:
 6                 A. That an order confirming the award as against Season Smart be made;
 7                 B. That a judgment be entered in conformity with such order;
 8                 C. That Smart King be allowed its costs incurred in this proceeding; and
 9                 D. That Smart King be awarded such other and further relief as may be
10                    proper.
11 DATED: November 8, 2018                    QUINN EMANUEL URQUHART &
12                                            SULLIVAN, LLP

13
14
                                               By /s/ R. Brian Timmons
15                                               R. Brian Timmons
16                                               Lee J. Rosenberg
17                                                Attorneys for Petitioner
18                                                Smart King Ltd.
19
20
21
22
23
24
25
26
27
28

                                                  -10-
                                                         PETITION TO CONFIRM ARBITRATION AWARD
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 12 of 87 Page ID #:12




                    EXHIBIT A
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 13 of 87 Page ID #:13




    IN THE MATTER OF AN APPLICATION UNDER THE EMERGENCY ARBITRATION
            PROCEDURES SET OUT IN SCHEDULE 4 OF THE HONG KONG
                    INTERNATIONAL ARBITRATION CENTRE
                   2013 ADMINISTERED ARBITRATION RULES

                      ARBITRATION CASE NO. HKIAC/A18176




    BETWEEN:

    SMART KING LTD.                                       CLAIMANT

                                      - AND -

    (1) SEASON SMART LIMITED

    (2) YUETING JIA                                       RESPONDENTS




                      AWARD OF EMERGENCY ARBITRATOR




                               Dated 25 October 2018




                           The Emergency Arbitrator:

                                    Peter Thorp
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 14 of 87 Page ID #:14




I.     INTRODUCTION                                                        2


II.    THE PARTIES                                                         3


III.   THE ARBITRATION AGREEMENT, APPLICABLE LAW AND SEAT OF ARBITRATION    4


IV.    PROCEDURAL HISTORY                                                   5


V.     FACTUAL BACKGROUND                                                   7


VI.    THE PARTIES' REQUESTS FOR RELIEF                                    16


VII.   EMERGENCY ARBITRATOR'S ANALYSIS AND FINDINGS                        19


VIII. SUMMARY OF EMERGENCY ARBITRATOR'S FINDINGS                           42


IX.    COSTS                                                               43

X.     OPERATIVE PART                                                      45




                                          1
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 15 of 87 Page ID #:15




I.    INTRODUCTION


1.   This arbitration involves a dispute between the Claimant, Smart King Limited (Smart
     King), First Respondent Season Smart Limited (Season Smart) and Second
     Respondent Mr Yueting Jia (Mr Jia) in relation to a series of agreements entered into
     by those parties and related entities for the principal purpose of investing in a project to
     bring to market a revolutionary electronic vehicle called the FF 91, which is being
     developed and manufactured by Smart King's California-based indirect subsidiary
     Faraday & Future Inc. (Faraday).

2.   In November 2017, Season Smart agreed to invest US$2 billion in the project, to be
     paid in stages. To formalise the transaction, Mr Jia, Season Smart, Smart King and
     various related entities entered into a series of interrelated agreements, including an
     Agreement and Plan of Merger and Subscription (Merger Agreement), as amended, a
     Shareholders Agreement (SHA), as amended, including most recently by the
     Amendment and Consent (A&C or Amendment) entered into on 18 July 2018, pledge
     agreements, security agreements, and an intellectual property security agreement
     (together, the Transaction Agreements).

3.   Season Smart has paid in capital to Smart King of US$800 million to date. The
     remainder US$1.2 billion was to be paid in accordance with an agreed schedule:
     US$600 million in 2019 and US$600 million in 2020 (Subscription Payments). In
     exchange for its promised investments in Smart King, Season Smart was allotted Class
     A Preferred Shares in Smart King and became a 45% shareholder of Smart King.

4.   According to the A&C, Season Smart agreed to amend the Transaction Agreements
     and inject monies into Smart King on an accelerated timetable subject to certain
     conditions being fulfilled by Smart King.

5.   Smart King alleges that Season Smart has defaulted on the first US$300 million
     payment due on 31 July 2018 under the accelerated schedule set out in the A&C
     (Accelerated Payments), and that Season Smart has also withheld approval for Smart
     King to seek external financing, either with the aim of pushing Smart King into
     bankruptcy (thereby avoiding its future payment obligations and/or allowing it to seize
     control of Smart King's assets in a fire sale), or to force Smart King and other
     counterparties to renegotiate their agreements in Season Smart's favour.

6.   Season Smart denies Smart King's accusations and says it stands ready to provide its
     committed investments into Smart King as soon as Smart King satisfies the conditions
     that Smart King is obliged to meet under the A&C in return for those investments.

7.   Smart King filed a Notice of Arbitration on 3 October 2018 (NOA) with the Hong Kong
     International Arbitration Centre (HKIAC) against Season Smart and Mr Jia, seeking,
     inter alia, declarations that Smart King had fulfilled the conditions necessary for Season
     Smart to make its Accelerated Payments, that Season Smart had accordingly breached
     and renounced the A&C and the other Transaction Agreements, that Smart King was
     entitled to terminate, and had validly terminated, the Transaction Agreements, and that
     Season Smart's rights, including its rights regarding consent for financing under the
     Transaction Agreements, were no longer of any effect. Smart King also seeks
     damages in an amount to be determined, including its costs of seeking alternative
     financing.

8.   Concurrently with the NOA, Smart King also filed, in accordance with the Emergency
     Arbitrator Procedures set out in Schedule 4 of the HKIAC 2013 Administered


                                               2
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 16 of 87 Page ID #:16




      Arbitration Rules (HKIAC Rules), an Application for the Appointment of an Emergency
      Arbitrator to consider Smart King's application for emergency relief (Emergency Relief)
      that Smart King argues cannot await the formation of the arbitral tribunal (Tribunal) to
      be appointed to consider the merits of Smart King's claims as set out in the NOA
      (Application). In the Application, Smart King requested an order from the Emergency
      Arbitrator enjoining Season Smart from asserting any of its consent rights (or
      withholding approval) in respect of alternative financing necessary to meet Smart
      King's ongoing capital needs and to enable production and delivery of the FF 91 in
      2019. In exchange, Smart King offered to provide certain undertakings aimed at
      protecting the value of Season Smart's investment in Smart King. The requested order
      and undertakings were amended by Smart King on 19 October 2018.

II.    THE PARTIES

The Claimant

9.    The Claimant Smart King is an exempted company with limited liability incorporated
      under the Laws of the Cayman Islands. The Claimant's registered office is at the
      offices of Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
      George Town, Grand Cayman KY1-9008, Cayman Islands.

10. The Claimant is represented in these proceedings by Quinn Emanuel Urquhart &
    Sullivan, LLP (Quinn Emanuel), whose contact details are as follows:

                     John Rhie
                     Duncan Watson
                     Nathaniel Lai
                     Tom Brebner
                     James Chun
                     1307-08 Two Exchange Square
                     8 Connaught Place, Central
                     Hong Kong
                     Tel: +852 3464 5600
                     Fax: +852 3464 5700
                     johnrhie@quinnemanuel.com
                     duncanwatson@quinnemanuel.com
                     nathaniellai@quinnemanuel.com
                     tombrebner@quinnemanuel.com
                     jameschun@quinnemanuel.com

The Respondents

11.   The First Respondent, Season Smart, is a company organised under the laws of the
      British Virgin Islands, with its registered office is at the offices of Vistra Corporate
      Services Centre, Wickhams Cay II, Road Town, Tortola, VG1110, British Virgin Islands.
      Season Smart is a direct or indirect wholly-owned subsidiary of Evergrande Health
      Industry Group Ltd. (Evergrande), a Hong Kong-based investment holding company
      principally engaged in media and healthcare businesses.

12. The First Respondent is represented in these proceedings by Baker & McKenzie LLP
    (Baker McKenzie), whose contact details are as follows:

                    Lawrence Lee
                    Anthony Poon
                    Roberta Chan
                    Yvette Yu

                                              3
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 17 of 87 Page ID #:17




                     Miranda Lee
                     Brian Wong
                     14th Floor, Hutchison House
                     10 Harcourt Rd, Central,
                     Hong Kong
                     Tel: +852 2846 1888
                     Fax: +852 2845 0476
                     lawrence.lee@bakermckenzie.com
                     anthony.poon@bakermckenzie.com
                     roberta.chan@bakermckenzie.com
                     yvette.yu@bakermckenzie.com
                     miranda.lee@bakermckenzie.com
                     brianktwong@bakermckenzie.com

13.    The First Respondent is also represented in these proceedings by counsel Benjamin
       Yu SC, Paul Shieh SC, Eva Sit, Harrison Miao and Jennifer Fan.

14.    The Second Respondent, Mr Jia, is an individual and the founder of Faraday. Pursuant
       to Schedule III of the SHA, Mr Jia's address for notification purposes is 7 Marguerite
       Drive, Rancho Palos Verdes, California, USA, email: yt@ff.com.

15.    The Second Respondent is represented in these proceedings by Latham & Watkins
       LLP, whose contact details are as follows:

                     Ing Loong Yang
                     Chi Ho Kwan
                     18th Floor, One Exchange Square
                     8 Connaught Place, Central
                     Hong Kong
                     Tel: +852 2912 2500
                     Fax: +852 2912 2600
                     Ingloong.Yang@lw.com
                     ChiHo.Kwan@lw.com

16.    The Second Respondent is also represented in these proceedings by counsel
       Elizabeth Cheung.

17.    Each of the Claimant, the First Respondent and the Second Respondent are referred
       to hereafter individually as a Party and collectively from time to time as the Parties.
       Depending on the context, the term Party or Parties may also be used from time to time
       to refer to a party or parties to any one or more of the Transaction Agreements.

III.    THE ARBITRATION AGREEMENT, APPLICABLE LAW AND SEAT OF ARBITRATION

18.    The relevant agreement is set out in Section 16.6 of the SHA, which provides as
       fo1ows:
                  16.6: Dispute Resolution
                  (a) Any dispute, controversy, difference or claim (each a "Dispute")
                  arising out of or relating to this Agreement, or the interpretation,
                  performance, breach, termination, existence, validity or invalidity
                  thereof, or any Dispute regarding non-contractual obligations arising
                  out of or relating to it shall be referred to and finally resolved by
                  arbitration administered by the Hong Kong International Arbitration
                  Centre (the "HKIAC") under the HKIAC Administered Arbitration Rules
                  (the "HKIAC Rules") in force when the notice of arbitration is submitted
                  by one party to another.



                                                  4
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 18 of 87 Page ID #:18




                  (b) The law of this arbitration clause shall be Hong Kong law. The
                  seat of arbitration shall be Hong Kong. The number of arbitrators shall
                  be three (3). All of the arbitrators shall be qualified to practice law in
                  Hong Kong.
                  (c) The arbitration proceedings shall be conducted in English and
                  Mandarin. To the extent that the HKIAC Rules are in conflict with the
                  provisions of this Section 16.6, including the provisions concerning the
                  appointment of the arbitrators, the provisions of this Section 16.6 shall
                  prevail.
                  (d) The award of the arbitral tribunal shall be final and binding upon
                  the parties thereto, and the prevailing party may apply to a court of
                  competent jurisdiction for enforcement of such award.
                  (e) The arbitral tribunal shall decide any Dispute submitted by the
                  parties to the arbitration strictly in accordance with the substantive
                  Laws of Hong Kong, without regard to principles of conflict of laws
                  thereunder, and shall not apply any other substantive Law.
                  (f) Any party to the Dispute shall be entitled to seek interim or
                  conservatory relief either from an emergency arbitrator or any court of
                  competent jurisdiction prior to the constitution of the arbitral tribunal, or
                  from the arbitral tribunal or any court of competent jurisdiction once
                  the arbitral tribunal has been constituted.
                  (g) During the course of the arbitral tribunal's adjudication of the
                  Dispute, this Agreement shall continue to be performed.1

19.   Pursuant to Section 16.6(b) of the SHA, the Parties agreed that the seat of arbitration
      shall be Hong Kong. Pursuant to paragraph 10 of Schedule 4 of the HKIAC Rules, the
      seat of these Emergency Relief proceedings is accordingly also Hong Kong.

20.   Pursuant to Section 16.6(e) of the SHA, the Parties agreed that the substantive law
      governing any dispute arising out of the SHA (and the Amendment) would be Hong
      Kong law. The law applicable to the Emergency Relief proceedings is accordingly
      Hong Kong law.

21.   This is also confirmed in the A&C, Section 12 of which provides as follows:

                  Governing Law and Jurisdiction. This Amendment and Consent
                  shall be governed by, and construed in accordance with, the laws of
                  Hong Kong, regardless of the laws that might otherwise govern under
                  applicable principles of conflicts of laws thereof. The provisions of
                  Section 16.6 of the SHA shall apply, mutatis mutandis, to this
                  Amendment and Consent as if incorporated in full herein.

IV.    PROCEDURAL HISTORY
22.   On 3 October 2018, Smart King filed the NOA concurrently with the Application,
      together with factual exhibits, legal authorities and the factual witness statements of Mr
      Michael Agosta and Mr Jerry Wang. In the NOA, Smart King applied for the arbitration
      to be conducted in accordance with the Expedited Procedure set out in Article 41 of the
      HKIAC Rules.

23.   On 4 October 2018, the HKIAC wrote to the Parties, advising that it had received the
      Application on 3 October 2108, that the HKIAC had decided to accept the Application




       SHA, 30 November 2017, C-3, Section 16.6.

                                                    5
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 19 of 87 Page ID #:19




         and that, accordingly, the HKIAC would proceed to appoint an Emergency Arbitrator
         within two days after receiving the Application, i.e., by 5 October 2018.

   24.   On 5 October 2018, the HKIAC advised the Parties by letter that it had appointed that
         day Mr Peter Thorp of 29 rue Louis Blanc, 75010 Paris, France as the Emergency
         Arbitrator in these proceedings pursuant to paragraph 5 of the Emergency Arbitrator
         Procedures and transferred the file to the Emergency Arbitrator.

   25.   On 6 October 2018, the Emergency Arbitrator convened a telephone conference with
         counsel for the Parties to discuss and determine the procedure for the hearing of the
         Application.

   26.   On 8 October 2018, the Emergency Arbitrator issued Procedural Order No.1, setting
         out the procedure and timetable for the hearing of the Application. In particular, it was
         agreed by the Parties, and confirmed in Procedural Order No.1, that all pleadings,
         hearings and awards in these Emergency Relief proceedings would be in English only.

   27.   On 12 October 2018, the Season Smart submitted its Response of the 15' Respondent
         to Application for Emergency Arbitrator (Response), together with factual exhibits,
         legal authorities and a factual witness statement of Mr Jianjun Peng. On the same day,
         Mr Jia submitted his 2nd Respondent's Response to the Claimant's Application for
         Appointment of Emergency Arbitrator (Second Respondent's Response).

   28.   On 15 October 2018, Smart King submitted its Claimant's Reply to Respondents'
         Responses to Application for Appointment of Emergency Arbitrator (Reply).

   29.   On 17 October 2018, in response to a list of questions sent earlier in the day by the
         Emergency Arbitrator to the Parties, the First Respondent submitted a Second Witness
         Statement of Jianjun Peng and an additional factual exhibit (R1-15).

   30.   On 18 October 2018, an oral hearing (Hearing) of Smart King's Application was held at
         the HKIAC. In attendance at the Hearing were the Emergency Arbitrator and the
         following representatives of the Parties: for the Claimant, John Rhie, Duncan Watson,
         Tom Brebner, Brian Timmons, Xiao Liu, Nathaniel Lai, James Chun and Harry Wong,
         alt of Quinn Emanuel; for the First Respondent, counsel Benjamin Yu SC, Paul Shieh
         SC, Eva Sit, Harrison Miao and Jennifer Fan, as well as the Baker McKenzie team of
         Lawrence Lee, Yvette Yu, Roberta Chan, Brian Wong, Angel Cheng, Anthony Poon,
         Miranda Lee and Sze Shing Tan, as well as client representatives Jimmy Fong and Min
         Chen; and for the Second Respondent Daniel Schecter, Chi Ho Kwan and Sam Wong
         from Latham & Watkins.

   31.   At the Hearing, the Parties agreed, pursuant to Article 12 of the Emergency Arbitrator
         Procedures, that in view of the personal circumstances explained by the Emergency
         Arbitrator, the deadline for issuance of this Award would be extended from the
         originally agreed date of 22 October 2018 until 25 October 2018.

   32.   On the morning of 18 October 2018, just before the Hearing, Smart King submitted by
         email an urgent new application (New Application) for an order that Season Smart
         release its security over the Collateral (as defined by the Security Agreement dated 1
         December 20172) of the business so as to permit third party financial institutions to take
         security for debt financing. The New Application was discussed briefly at the beginning




          R1-6(4), p.2.
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 20 of 87 Page ID #:20




         of the Hearing, after which the Emergency Arbitrator set a timetable for exchange of
         submissions on the New Application.

  33.    On 19 October 2018, Season Smart submitted its Response of the 1" Respondent to
         Claimant's New Application for Release of Security.

  34.    Also on 19 October 2018, Smart King submitted, as directed by the Emergency
         Arbitrator at the Hearing, a revised draft order including undertakings as an alternative
         to the draft order and undertakings that were set out at paragraphs 169 and 170 of the
         Application (Revised Request). Smart King provided in the Revised Request three
         draft order options for the Emergency Arbitrator's consideration.

  35.    On 20 October 2018, Smart King submitted its Claimant's Reply to Response of the 1"
         Respondent to Claimant's New Application for Release of Security.

  36.    On 22 October 2018, the Emergency Arbitrator issued his decision dismissing the New
         Application, and advising that if Smart King wanted to pursue the relief sought in the
         New Application, it would need to do that in separate proceedings, for example by filing
         a fresh application for Emergency Relief.

  37.    On 22 October 2018, Season Smart submitted its Response of the 1st Respondent to
         Claimant's Revised Proposed Preliminary Relief (Response to Revised Request).

   38.   On 23 October 2018, Smart King submitted, at the invitation of the Emergency
         Arbitrator, its reply to the proposals set out in paragraph 16 of Season Smart's
         Response to Revised Request.

   39.   On 23 October 2018, Smart King submitted its Claimant's Submissions as to Costs,
         Season Smart submitted its Costs Submissions of the 1st Respondent, and Mr Jia
         submitted his costs submissions in email form. On the same day, Mr Jia submitted a
         letter supporting Smart King's Revised Request.

   40.   The following conventions shall be adopted in this Award: (1) references to written
         submissions shall be to document name and page or paragraph number: (2)
         references to exhibits shall be to the letter "C" plus exhibit number for the Claimant's
         exhibits and "R1" plus exhibit number for the First Respondent's exhibits; and (3)
         references to the Hearing transcript shall be by page and line ("Ti_").

   V.     FACTUAL BACKGROUND
   41.   The facts relating to the Parties' disputes are complex. The following provides a brief
         summary of the key facts for purposes of background only.

   42.   Mr Jia, the Second Respondent, is a Chinese entrepreneur and businessman who has,
         over the last two decades, set up a number of technology related companies, including
         Leshi Internet Information & Technology, one of the first companies in China to offer
         video streaming services, and LeEco, a Chinese corporation with ventures in, among
         other things, online video streaming, consumer electronics, and electric vehicles.

   43.   In 2014, Mr Jia established and invested US$500 million in his new company Faraday.
         Faraday's business was to develop, manufacture and sell intelligent electric vehicles
         (the Business). Faraday has its headquarters in Los Angeles and is currently working
         on the development for market of an electric vehicle called the FF 91.




                                                  7
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 21 of 87 Page ID #:21




44.   In early July 2017, it was announced that the Shanghai High People's Court had frozen
      US$182 million in assets associated with Mr Jia after one of LeEco's affiliates missed
      its loan payments.3 In December 2017, because the outstanding debt issues had not
      been resolved, further assets were seized, and Mr Jia was placed on a China's
      judgment debtors blacklist and ordered to return to China from the U.S. to satisfy
      LeEco's debts. As a consequence of Mr Jia's status on China's judgment debtor list,
      the Chinese Government also froze the foreign exchange accounts in China of
      Faraday's China operations.

45.   During 2017, Faraday began the process of searching for a Series A investor to fund its
      ongoing operations and to ramp up for manufacturing to bring the FF 91 to market.

46.   In November 2017, the First Respondent Season Smart agreed to invest US$2 billion
      in Faraday over several years in exchange for equity that valued the Company at
      approximately US$4.4 billion on an implied basis. To formalise the transaction, the
      Parties entered into the Transaction Agreements referred to above.

47.   Season Smart's investment in Faraday was designed as a reverse triangular merger
      and resulted in a complete reorganisation of Faraday's ownership structure.4 The deal
      led to the creation of Smart King, referred to in the Merger Agreement as "NewCo",
      shares of which were distributed to Season Smart (45%), Mr Jia's holding company FF
      Top Holding Ltd (FF Top) (33%), and Faraday's equity incentive program for
      employees (22%).5 Smart King's wholly-owned subsidiary, "MergerSub", was then
      merged into the existing business entity then known as FF Global Holdings Ltd. (now
      known as Smart Technology Holdings Ltd.), an exempted company limited by shares
      incorporated under the laws of the Cayman Islands and the indirect sole owner of
      Faraday, resulting in Smart King's 100% ownership of the Business of Faraday.6

48.   The agreement between Season Smart, the existing shareholders of the Business and
      the holding entities of the Business was recorded in a series of documents dated 30
      November 2017, as amended, restated and supplemented from time to time, including
      the Merger Agreement,' the SHA, 5 pledge agreements, security agreements, and an
      intellectual property security agreement (i.e., the Transaction Agreements, which also
      includes the A&C for all such purposes as the term is used to describe the Parties'
      rights and obligations after 18 July 2018).

49.   The board of directors of Smart King (Board) has seven directors, five nominated by
      Mr Jia (through FF Top) and two by Season Smart, Although Season Smart is not a
      majority shareholder of Smart King, the SHA vested Season Smart with certain consent
      rights over Faraday's financial operations, in particular granting Season Smart a level
      of control over Smart King's ability to secure future capital. According to Section 8 of
      the SHA and the list of Reserved Matters set out in Schedule II of the SHA, Season
      Smart's consent was required before Smart King could issue "any Equity Securities or
      debt securities," and before Smart King could initiate an initial public offering:




3      The New York Times, "Court Freezes $182 Million in Assets of Chinese Internet Tycoon', C-26.
4
       Merger Agreement, C-30, Section 1.2.
5      Merger Agreement, C-30, Section 1.1; FF Global Pro Forma Cap Table, undated, C-75.
6      Merger Agreement, C-30, Section 1.2.
7
       Merger Agreement, C-30.
       SHA, C-3.
9      Merger Agreement, C-30, Section 1.8(b); SHA, C-3, Section 6.1(a); Smart King Articles of Association,
       C-80, Article 41.1.

                                                     8
 Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 22 of 87 Page ID #:22




                  Mhe Company .. . and/or its board of directors shall not, at any time
                  on or after the First Closing and thereafter, do or approve any of the
                  matters set forth in Schedule II (Reserved Matters), in each case
                  without the prior approval in writing of the Majority Class A Preferred
                  Shareholder or a Series A Director. As a separate and independent
                  covenant, the Company agrees that it shall (so far as it is legally able
                  to do so) observe and comply with the provisions, prohibitions and
                  restrictions in this Section 8.10



                  SCHEDULE II

                        **.
                  (b) Approve any annual budget and business plan other than those
                  relating to the Business;

                  (c) Issue, repurchase or redeem (or agree to issue, repurchase or
                  redeem) any Equity Securities or debt securities or amend the rights
                  attaching to any Equity Securities or debt securities, or undertake any
                  consolidation, sub-division, reclassification or conversion of any of its
                  share capital, except:

                       (i)      an issuance of Equity Securities following a failure to
                                make a Subscription Payment (as defined in the
                                Subscription Agreement);


                  (i) Implement any IRO."

50.   In the SHA, Season Smart also acknowledged and agreed that it had the financial
      obligation to make the Subscription Payments as set forth in the Merger Agreement,
      and that any further "financial obligations or obligation to provide any capital
      contribution or loan" in connection with the SHA would be subject to a future signed
      written agreement by the Parties.12 Pursuant to the Merger Agreement, the number of
      shares issued to Season Smart would be reduced on a pro rata basis in the event that
      Season Smart failed to make any of the Subscription Payments.13

51.   The Parties agreed that Season Smart's investment of US$2 billion would be made by
      a series of Subscription Payments, initially set out in Section 5.12 of the Merger
      Agreement. The Subscription Payment schedule was amended a number of times,14
      most recently in the A&C, and currently stands as follows:




to     SHA, C-3, Section 8,
       SHA, C-3, Schedule II(c),(i).
12
       SHA, C-3, Section 9.3.
13
       Merger Agreement, C30, Section 5.12(d).
14
       First Amendment to Agreement and Plan of Merger and Subscription, 9 February 2018, C-31, (First
       Amendment) Section 1.3 (amending Section 5.12(a)(ii)); Second Amendment to Agreement and Plan of
       Merger and Subscription, 23 May 2018, C-32, (Second Amendment) Section 1.1 (amending Section
       5.12(a)(ii)).

                                                  9
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 23 of 87 Page ID #:23




                DATE                              AMOUNT (US

                30.11.17                           300"

                10.02.18                          250

                30.04.18                           50

                25.05.18                          200

                28.02.19                          100 (Accelerated Payment due
                                                       on 31.07.18 under the
                                                       A&C)
                30.04.19                          100 (Accelerated Payment due
                                                       on 31.07.18 under the
                                                       A&C)
                30.06.19                          100 (Accelerated Payment due
                                                       on 31.07.18 under the
                                                       A&C)
                30.08.19                          100 (Accelerated Payment due
                                                       on 31.10.18 under the
                                                       A&C)
                31.10.19                          100 (Accelerated Payment due
                                                       on 31.10.18 under the
                                                       A&C)
                31.12.19                          100 (Accelerated Payment due
                                                       on 31.01.19 under the
                                                       A&C)
                29,02.20                          100 (Accelerated Payment due
                                                       on 31.01.19 under the
                                                       A&C)
                30.04.20                          100

                30.06.20                          100

                30.08.20                           100

                31.10.20                           100

                31.12.20                           100



52. The First Respondent made all Subscription Payments due up to and including the
     payment of US$200 million on 25 May 2018. Season Smart's next Subscription
     Payment under the Merger Agreement, in the amount of US$100 million, was not due
     until February 2019, followed by eleven additional payments of US$100 million every
     two months.


15     Second Amendment, 23 May 2018, C-32, Section 1.1 (amending Section 5.12(a)(ii)).

                                                   10
 Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 24 of 87 Page ID #:24




53.   As of July 2018, Faraday projected that it would need approximately US$663 million in
      cash between August 2018 and December 2018 to meet the goal of commencing
      manufacture of the FF 91 by December 2018.16 Accordingly, Season Smart was
      requested to provide some of its promised funding sooner than the next scheduled
      Subscription Payment.

54.   The Parties entered into the A&C on 18 July 2018, 17 which, inter alia, memorialised the
      Parties' agreement to accelerate Season Smart's Subscription Payments according to
      the following schedule (the Accelerated Payments):


                         DATE                       AMOUNT (US$, m)

                         31.07.18                   300

                         31.10.18                   200

                         31.01.19                   200



55.   The Accelerated Payments could take the form of debt financing or capital
      contributions at Season Smart's election. If they took the form of loans, Smart King
      agreed to repay Season Smart "when there is sufficient funding for such repayment
      after taking into account the normal operational requirements of the Business in the
      PRC".16 If the loan monies were outstanding when a Subscription Payment fell due,
      then: i) the loan monies would be deemed to be capital contributions (to the extent
      available and necessary to meet the Subscription Payment); and ii) the loan would be
      deemed to be discharged in the amount deemed to be contributed as capital.19 In
      exchange for acceleration of the Subscription Payments, Season Smart asked for
      greater control over Faraday's Chinese operations (Faraday China). The Parties
      agreed to allow Season Smart to appoint the leadership for Faraday's operations in the
      PRC — the chairman (FF China Chairman) and the legal representative (FF China
      Legal Representative).20 The Parties also agreed to change the names of Faraday's
      Chinese companies to include the word "Evergrande".21

56. Season Smart also stated that it wanted to make certain structural changes to Mr Jia's
    corporate control over Faraday China.22 The Transaction Agreements were accordingly
    amended to create a certain distance between Mr Jia and Faraday's Chinese
    operations.23 The Parties agreed that Mr Jia would take two steps to achieve that
    purpose. Those two steps are referred to as the FF Principal Transfer Requirement
    and the FF Principal Director Requirement. The specific terms relating to the FF
    Principal Transfer Requirement and the FF Principal Director Requirement are set out
    in Sections 3 and 4 of the A&C, the full text of which is set out below:



16     Agosta WS, [211.
17     Mc,  C-2.
18     A&C, C-2, Section 2(a)(iii).
15     A&C, C-2, Section 2(a)(iv).
20     A&C, C-2, Section 1(b).
21     A&C, C-2, Section 6 and Exhibit C.
22     Wang WS, [13].
       Wang WS, [16]-[18].

                                              11
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 25 of 87 Page ID #:25




               3.     Transfer of Founder's Shareholding in Founder TopCo.

              (a) For purposes of SHA, including, but not limited to, Section 4
                  and Section 12 of the SHA, the Parties hereby waive the
                  Founder's observance thereof with respect to, and gives
                  written approval to, transfers directly or indirectly of any
                  interests in Equity Securities of Founder TopCo solely to and
                  from one identified non-affiliated third-party acceptable to
                  [Season Smart] (the "Accepted Third Party") and the
                  Founder, provided that there shall only be a single transfer by
                  the Founder directly or indirectly of 100% of his shareholding in
                  Founder TopCo to the Accepted Third Party and a single
                  transfer of such 100% shareholding in Founder TopCo from
                  such Accepted Third Party back to the Founder permitted
                  under this Section 3(a).

              (b) Founder shall, within 30 days of the date of this Amendment
                  and Consent, use best efforts to: (i) transfer, directly or
                  indirectly, all of Founder's shares in Founder TopCo to the
                  Accepted Third Party; and (ii) provide evidence satisfactory to
                  [Season Smart] (A) of such transfer; (B) that Founder is not the
                  ultimate controlling shareholder (pmitrpjA) of the Founder
                  TopCo following such transfer in such form that is satisfactory
                  to [Season Smart] (taking into account relevant Governmental
                  Authorities and financial institutions requirements); and (C) that
                  a deed of adherence in the form set out in Exhibit B has been
                  duly executed by the Accepted Third Party effective from the
                  date of such transfer whereby the Accepted Third Party agrees
                  to be bound by the SHA as if the Accepted Third Party is also
                  the "Founder" under the SHA to perform (and solely to
                  perform) the Founder's obligations under the SHA (such deed
                  of adherence, the "Deed of Adherence" and the completion of
                  the transfer and the provision of all the evidence specified in
                  this Section 3(b) being the "FF Principal Transfer
                  Requirement").

              (c) Following the transfer pursuant to Section 3(b) and the due
                  execution of the Deed of Adherence by the Accepted Third
                  Party:

                    (i)    all rights of Founder under the SHA (including under
                           Sections 4.2(b)(ii), 6.7 and 10.3(b) of the SHA) shall
                           remain the rights of Mr. Yueting Jia and shall continue
                           to be enjoyed solely by Mr. Jia Yueting in his capacity
                           as Founder; and

                    (ii)   none of Mr. Yueting Jia's obligations as Founder under
                           the SHA (including under Sections 10.2, 10.11, 11, 12
                           and 13 of the SHA) and, for the avoidance of doubt,
                           none of Mr. Yueting Jia's obligations under the Merger
                           Agreement or any other agreements entered in
                           connection with the Merger Agreement (as applicable),
                           shall be affected in any respect.

              (d) Founder and [FF Top Holding Ltd.] shall, following the
                  satisfaction of the FF Principal Transfer Requirement, from
                  time to time at the request of [Season Smart], provide evidence
                  satisfactory to [Season Smart] of (i) the transfer, directly or
                  indirectly, of all of Founder's shares in Founder TopCo to the

                                           12
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 26 of 87 Page ID #:26




                    Accepted Third Party; and (ii) that Founder is not the ultimate
                    controlling shareholder (nj;#9.Mk) of the Founder TopCo.

               (e) Following the transfer, directly or indirectly, of the Founder's
                   shares in Founder TopCo to the Accepted Third Party and the
                   due execution of the Deed of Adherence by the Accepted Third
                   Party:


                    (i)     reference to "Founder" in the definition of "Founder
                            Entity" in the SHA shall mean "the Accepted Third
                            Party" and reference to "Founder" in the definition of
                            "Relevant Date" shall mean "Mr Yueting Jia and the
                            Accepted Third Party together"; and

                    (ii)    reference to "Founder" in Section 12.1(a) of the SHA
                            shall mean "Mr Yueting Jia and/or (to the extent the
                            Accepted Third Party owns any interest in Equity
                            Securities of the Founder Entities or the Group or
                            would have owned such interest but for a transfer in
                            breach of the provisions of the SHA) the Accepted
                            Third Party", references to "Founder" in Section
                            12.1(b) and (c) shall mean Mr Yueting Jia and
                            reference to "Founder" in Section 12.1(d) shall mean
                            "Mr Yueting Jia and the Accepted Third Party
                            together".

                    Notwithstanding anything to the contrary set forth in this
                    Amendment and Consent, Sections 3(a) and (b) shall take
                    effect as of the date of this Amendment and Consent.

              4. Directors of Founder Entities and Group Companies.

              (a)   The parties hereto hereby agree that Mr. Yueting Jia shall not
                    serve as a director of any of the Founder Entities and Group
                    Companies and shall not serve as the vice chairman of the
                    Board of the Company.

              (b)   Mr. Yueting Jia shall resign as a director of each of the
                    Founder Entities, the Company and each other Group
                    Company (to the extent he is a director) and as vice chairman
                    of the Board as soon as reasonably practicable after the date
                    of this Amendment and Consent. Founder shall provide
                    evidence satisfactory to [Season Smart] that he is not the
                    director of any Founder Entity or Group Company and is not
                    the vice chairman of the Board promptly after effecting the
                    relevant resignations under this Section 4(b) (all the
                    obligations under this Section 4(b), the "FF Principal Director
                    Requirement").

              (c)   Founder and [FF Top Holding Ltd.] shall, from time to time
                    after the date of this Amendment and Consent, at the request
                    of [Season Smart], provide evidence satisfactory to [Season
                    Smart] that Founder is not the director of any Founder Entity
                    or Group Company or the vice chairman of the Board at such
                    time.

              (d)   Notwithstanding anything to the contrary set forth in this
                    Amendment and Consent, Section 4(b) shall take effect as of
                    the date of this Amendment and Consent.

                                           13
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 27 of 87 Page ID #:27




57. In summary, the FF Principal Transfer Requirement obligated Mr Jia (as the Founder)
      to transfer all of his shares in the company holding his legal interest in Faraday — FF
      Peak Holding Ltd (Founder TopCo) — according to the following steps:

     a.     transfer by Mr Jia of his shares in Founder TopCo to an "Accepted Third Party";

     b.     provision of evidence satisfactory to Season Smart:

            i. that such transfer had been made;

           ii. that Mr Jia was not the ultimate controlling shareholder (13,,t1.20.1A) of
               Founder TopCo following such transfer in such form satisfactory to Season
               Smart (taking into account relevant Governmental Authorities and financial
               institutions requirements); and

          iii. that a deed of adherence had been executed by the Accepted Third Party
               binding it to the SHA.24

58. The FF Principal Director Requirement required Mr Jia to resign as a director from
     Smart King and its subsidiaries, and to provide evidence satisfactory to Season Smart
     of this.25 The A&C also provided that, following the transfer and execution of the deed
     of adherence pursuant to Section 3(b), Mr Jia would retain all of his rights of Founder
     under the SHA and all of his obligations under the SHA and the Merger Agreement.26

59. On 26 July 2018, Mr Jia resigned as a director of each of Founder TopCo, FF Top
     Holding Ltd, Smart King and each subsidiary of Smart King (to the extent he was a
     director) and as vice chairman of the Board.' On 28 July 2018, Mr Jia completed the
     transfer of his shares in Founder TopCo to a third-party, Lian Bossert, a friend of Mr


60. On 6 August 2018, Season Smart requested the appointment of Mr Jianjun Peng as
     the FF China Chairman and the FF China Legal Representative.29 Smart King duly
     appointed Mr Peng to these positions.

61. Season Smart did not make the Accelerated Payment of US$300 million to Smart King
     due on 31 July 2018, and to date has still not made that payment. On 21 August 2018,
     Sidley Austin LLP (Sidley Austin), counsel for Smart King, contacted Baker McKenzie
     by email to schedule "a call to discuss Season Smart's failure to fund Smart King as
     required under the Amendment and Consent after all closing requirements have been
     satisfied (as FF has provided all required documents, and evidenced by Evergrande's
     appointment and announcement of the FF China Chairman afterwards)."3°




24
       A&C, C-2, Section 3(b).
25
       A&C, C-2, Section 4(b).
26
       A&C, C-2, Section 3(c).
27     FF China List of Directors, 9 August 2018, C-33; FF US Entities List of Directors; 28 July 2018, C-34; FF
       Peak Holding Limited Director's Written Resolutions, 26 July 2018, C-35; FF Top Holding Ltd. Director's
       Written Resolutions, 26 July 2018, C-36; Smart King Limited Written Notice of Removal of director by FF
       Top Holding Limited, In Accordance With Article 41.1(A) of The Articles, 26 July 2018, C-37.
28     Deed of Adherence, C-38.
29     Email chain between Feifei Bian and Jerry Wang and others, 6 August 2018, C-53; Written Notice of
       Appointment of FF China Chairman, July 2018, C-54.
32
       Email chain between BC Boo and VS Sekhon, 22 August 2018, C-56.

                                                      14
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 28 of 87 Page ID #:28




62. In a letter dated 24 August 2018 to FF Top, Season Smarts counsel Baker McKenzie
      contended that the FF Principal Transfer Requirement had not been met because "(n]o
      satisfactory evidence has been produced which can prove that Mr Jia is not the
      controlling shareholder of the Founder TopCo taking into account the relevant
      Government Authorities and financial institution requirements."3'

63. The specific issues identified by Baker McKenzie in its 24 August 2018 letter were the
     following:

     a.    The financial standing and the source of funding of the transferee in acquiring the
           relevant Founder TopCo shareholding from Mr Jia had not been disclosed and
           were unclear, casting serious doubt on whether Mr Jia had fully and genuinely
           transferred his interests to the transferee and was no longer the ultimate
           controlling shareholder of Founder TopCo.

     b.    On 21 August 2018, a PRC governmental authority had issued a letter expressly
           indicating its concerns about Mr Jia and requesting further information to assess
           and verify whether Mr Jia remained as the ultimate controller of the Faraday
           entity in the PRC and was responsible for the Faraday China business and
           operations.

     c.    Despite Season Smart's efforts, the problems with the relevant financial
           institutions (including the attempt to lift the freeze on the foreign exchange
           accounts of Faraday China) had not been successfully resolved and the financial
           institutions still had many questions and enquiries regarding Mr Jia and Faraday.

64. The letter referred to by Season Smart in (b) above was a letter from the Guangzhou
     Nansha Development Zone Investment and Trade Promotion Institute (NGA), a PRC
     governmental authority, addressed to Evergrande FF Intelligent Automotive (China)
     Group Co., Ltd. 32 Season Smart sent a copy of the NGA letter to Mr Jia on 22 August
     2018. In the letter, the NGA asked for more information to allow it to evaluate whether
     Mr Jia was still ultimately controlling the management administration of Faraday and its
     subsidiaries in China. The NGA noted that Smart King still had a "dishonest person
     subject to enforcement (AlttffrtitA)" (Mr Jia) as its Global CEO, which it said had
     brought serious negative influences on Faraday's plans for develop of its operations in
     China, including the construction of manufacturing facilities in the Guangzhou Nansha
     Development Zone, and had also undermined the Government Authorities' willingness
     to support and promote that project. Therefore, the NGA encouraged Evergrande to
     ask its shareholders to consider some adjustment in the person holding the Global
     CEO position.

65. In view of the above factors, Baker McKenzie opined that clearly the FF Principal
      Transfer Requirement had not been fulfilled and that Season Smart's funding obligation
      under Clause 2(a) of the A&C had not yet been triggered.

66. Following Baker McKenzie's 24 August 2018 letter, the Parties exchanged a series of
     letters regarding Season Smart's obligations under the Transaction Agreements.33 In its



31
       Letter from Baker McKenzie to FF Top Holding Ltd. and Yueting Jia, 24 August 2018, C-1, p. 4.
32
       Letter from NGA to Evergrande FF Intelligent Automotive (China) Group Co. Ltd., 21 August 2018, C-57.
33
       Letter from Quinn Emanuel to Baker McKenzie, 27 August 2018, C-59; Letter from Quinn Emanuel to
       Baker McKenzie, 30 August 2018, C-60; Letter from Baker McKenzie to Quinn Emanuel, 30 August 2018,
       C-58; Letter from Quinn Emanuel to Baker McKenzie, 30 August 2018, C-60; Letter from Baker
       McKenzie to Quinn Emanuel, 31 August 2018, C-63; Letter from Quinn Emanuel to Baker McKenzie, 3

                                                   15
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 29 of 87 Page ID #:29




      letter on behalf of Smart King dated 27 August 2018, Quinn Emanuel argued that the
      evidence it had previously submitted to Season Smart demonstrated that both the FF
      Principal Shareholder Requirement and FF Principal Director Requirement had been
      satisfied, and demanded immediate payment of US$300 million to Smart King pursuant
      to the A&C.34

67, In its reply letter of 30 August 2018, Baker McKenzie maintained its position as stated
      in its 24 August letter 2018 and refused to make the US$300 million Accelerated
      Payment due on 31 July 2018. Baker McKenzie also contended that the FF Principal
      Director Requirement had not been met because Season Smart was "not satisfied Mr
      Jia has genuinely resigned as director of the relevant companies and it is likely that he
      is in fact acting as a shadow director controlling or directing the decisions of directors
      closely associated with him".35

68.   On 21 September 2018, the Board convened for a meeting. All seven Smart King
      directors were in attendance, including Mr Haijun Xia and Mr Jianjun Peng, the two
      directors appointed by Season Smart. The Board was notified that Smart King had
      received reasonable indications of interest from third parties regarding financing. The
      Board put to a vote authority for Smart King to seek all available alternative financing
      and conduct negotiations with third party financing sources as may be identified by a
      majority of the Board "if Evergrande does not promptly accept Smart King's reasonable
      proposal". 36 Mr Peng and Mr Xia voted against the motion. The motion was recorded in
      the minutes of the Board meeting as having been passed, 3'

VI.    THE PARTIES' REQUESTS FOR RELIEF

69.   In its Application,' Smart King requested the Emergency Arbitrator to grant the
      following relief in the form of an award:

      a.   An order that, until a Final Award is rendered by the Tribunal to be constituted
           pursuant to the Notice of Arbitration filed with this Request for Emergency Relief,
           or such earlier time as determined by the Tribunal, Season Smart is immediately
           enjoined from asserting any of its consent rights (or withholding approval) over
           Reserved Matters under the Shareholders Agreement, section 8 and Schedule II,
           alone or in combination, in respect of alternative capital financing in such form as
           the majority of Smart King's board of directors determines to be reasonable and
           necessary to meet Smart King's ongoing capital needs.

      b.   An order that Smart King pay the Claimant's costs of the emergency relief
           application, including the fees and expenses of the Emergency Arbitrator, the
           HKIAC administrative fees, and the reasonable legal and other costs incurred by
           the Parties, together with interest on costs.

      c.   Any other interim measure the Emergency Arbitrator deems appropriate.




       September 2018, C-61. Letter from Faraday to Hui Ka Yan, 11 September 2018, C-90; Evergrande
       Letter to Faraday Senior Management, 13 September 2018, C-91.
34
       Letter from Quinn Emanuel to Baker McKenzie, 27 August 2018, C-59; Letter from Quinn Emanuel to
       Baker McKenzie, 30 August 2018, C-60; Letter from Quinn Emanuel to Baker McKenzie, 3 September
       2018, C-61.
35
       Letter from Baker McKenzie to Quinn Emanuel, 30 August 2018, C-58, pp. 4-5.
36
       Meeting Minutes of the Board of Directors of Smart King, 21 September 2018, C-62, at p.11.
37     Ibid.
38     Application, paragraph 170.

                                                 16
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 30 of 87 Page ID #:30




70. As a precondition for the granting of the abovementioned relief, Smart King gave the
     following undertakings with respect to securing alternative financing without Season
     Smart's consent:

           a. Protection of Season Smart against dilution:

                     i. any dilution in shares as a result of obtaining new capital would be
                        mutual across all classes of share ownership; or

                    ii. Mr Jia shall (i) sell his shares and lend the proceeds to Smart King,
                        and/or (ii) lend his shares to Smart King, which, along with the unused
                        portion of the employee stock option pool, may be used for purposes
                        of obtaining financing, in an amount sufficient to avoid dilution of
                        Season Smart's interests in Smart King; if the arbitration concludes in
                        Smart King's favour, Mr Jia and the unused portion of the employee
                        stock option pool shall be entitled to recover their shares from the pool
                        of shares that Season Smart would cede by virtue of the termination of
                        the Transaction Agreements.

           b. Protection of Season Smart against devaluation:

                          For purposes of obtaining new financing, Smart King would agree that
                          the valuation of Smart King would be at or better than the pre-money
                          valuation at which Season Smart invested in November 2017.

           c. Fundraising cap:
                           The overall fundraising amount would be capped at US$700 million —
                           the same amount to be funded by Season Smart on an accelerated
                           basis pursuant to the A&C. 39

71. Although Season Smart did not in its Response request specific relief from the
     Emergency Arbitrator, it did set out in detail its arguments as to why the Emergency
     Relief requested by Smart King should not be granted. Season Smart contended that
     there was no legal or factual basis to grant the Emergency Relief sought by Smart King,
     that the Application had been brought on scant merit and in circumstances where the
     balance of convenience clearly tilted against any grant of the requested Emergency
     Relief.

72. Mr Jia in his brief Second Respondent's Response did not respond specifically to all
     the matters raised in the Application, but said that he had read the Application and
     agreed with its contents. Mr Jia said that he supported the Application and agreed that
     the Emergency Arbitrator should grant the relief requested in paragraph 170 therein in
     the form of an award. Mr Jia also noted that Smart King had not sought any relief from
     Mr Jia in the Application. Nevertheless, Mr Jia said he would abide by any award
     issued by the Emergency Arbitrator, including but not limited to any measures that the
     Emergency Arbitrator considered necessary to protect Season Smart against dilution,
     such as those set out in paragraph 169 of the Application.

73. In response to directions given by the Emergency Arbitrator at the Hearing, Season
      Smart on 19 October 2018 submitted a revised draft order and undertakings (Revised
      Request). The Revised Request (which included three options for part of the draft
      order) is set out below:


39     Ibid., paragraph 169.

                                               17
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 31 of 87 Page ID #:31




     a.            An order that, until a Final Award is rendered by the Tribunal to be constituted
                   pursuant to the Notice of Arbitration filed with this Request for Emergency
                   Relief, or such earlier time as determined by the Tribunal,

                   [OPTION 1: Season Smart is enjoined from exercising the consent rights
                   contained in Section 8 and Schedule II of the SHA and as further reflected in
                   the Smart King Articles of Association, Sections 33.1 and 49.2 and Schedule I
                   (the Purported Consent Rights), in respect of any financing proposal (the
                   Proposal) which meets the following conditions:]

               [OPTION 2: the entering into of a proposal (the Proposal) which meets the
               conditions set out below will be deemed not to be a Reserved Matter for the
               purposes of Section 8 and Schedule II of the SHA and Sections 33.1 and 49.2
               and Schedule I of the Smart King Articles of Association (the Purported
               Consent Rights), to the extent it otherwise would. The conditions are as
               follows:]

                   [OPTION 3: Season Smart approve in writing any financing proposal (the
                   Proposal) which meets the following conditions:]

                          The Proposal has been approved by a majority of Smart King's board
                          of directors;

                          The total value of alternative debt or equity financing entered into by
                          the Company which would, but for this Order, otherwise be subject to
                          the Purported Consent Rightem (if those rights remain on foot, a matter
                          on which this Order does not take a view) is capped at US$500 million;

            iii.          If the Proposal involves issuing new equity securities:

                          A. The Proposal will not have the effect of diluting Season Smart's
                             shareholding disproportionately to other classes of shareholders;

                          B. The Proposal will be based on a price-per-share that is no less
                             than the price-per-share that Season Smart agreed to invest at in
                             November 2017 (the Minimum PPS). If the potential investor is
                             unwilling to pay the Minimum PPS, then the Proposal may allow
                             for any existing shareholder to sell its shares to the potential
                             investor at such price as is necessary to ensure that the overall
                             Proposal for the new equity raise is based on the Minimum PPS;

                          C. The Proposal will include preemptive rights in favour of Season
                             Smart, meaning specifically, that under the Proposal, Season
                             Smart shall have the right to purchase shares at the same price of
                             the newly issued equity as offered to the potential investor, up to
                             such number of shares as would be necessary to maintain its
                             stake in Smart King;

     b.            An order that Season Smart pay the Claimant's costs of the emergency relief
                   application, including the fees and expenses of the Emergency Arbitrator, the


40    The version in Option 3 is "purported consent rights" in lower case, with reference to Section 8 and
      Schedule II of the SHA and Sections 33.1 and 49.2 and Schedule I of the Smart King Articles of
      Association.

                                                     18
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 32 of 87 Page ID #:32




                HKIAC administrative fees, and the reasonable legal and other costs incurred
                by the claim, together with interest on costs.

       c.       Any other interim measure the Emergency Arbitrator deems appropriate.

VII.    EMERGENCY ARBITRATOR'S ANALYSIS AND FINDINGS
74. Article 23.1 of the HKIAC Rules provides that a party may apply for urgent interim or
     conservatory relief (Emergency Relief) prior to the constitution of the arbitral tribunal
     pursuant to the Emergency Arbitrator Procedures set out in Schedule 4 of the HKIAC
     Rules.

75. As pointed out by Smart King in the Application, Article 23.2 of the HKIAC Rules
     provides that, at the request of either Party, any interim measure may be ordered by
     the Emergency Arbitrator that he deems to be necessary or appropriate.

76.    Smart King also refers in the Application to the provisions of Article 23.4 of the HKIAC
       Rules, which apply to all interim measures ordered under the HKIAC Rules, including
       under the Emergency Arbitrator Procedures, and which set out the following two factors
       that need to be considered (without limitation) in determining whether an interim
       measure sought should be granted:

       a.   harm not adequately reparable by an award of damages is likely to result if the
            measure is not ordered, and such harm substantially outweighs the harm that is
            likely to result to the party against whom the measure is directed if the measure is
            granted; and

       b.   there is a reasonable possibility that the requesting party will succeed on the
            merits of the claim.

77.    The Emergency Arbitrator notes that the factors set out in Article 23.4 are described as
       being without limitation, and other relevant factors may need to be considered. In
       particular, Articles 2(d) and (e) of the Emergency Arbitrator Procedures require an
       application for Emergency Relief to include the following information:

       d.   the reasons why the applicant needs the Emergency Relief on an urgent basis
            that cannot await the constitution of an arbitral tribunal; and

       e.   the reasons why the applicant is entitled to such Emergency Relief.

78.    The Emergency Arbitrator also notes the provisions of Article 23.3 of the HKIAC Rules,
       which emphasises the temporary nature of any interim relief that the Emergency
       Arbitrator might order, and sets out a non-exhaustive list of the interim relief that might
       be ordered. The list includes any order by the Tribunal prior to the issuance of the
       award by which the dispute is finally decided, that a party:

       a.    maintain or restore the status quo pending determination of the dispute;

       b.    take action that would prevent, or refrain from taking action that is likely to cause,
             current or imminent harm or prejudice to the arbitral process itself;

       c.    provide a means of preserving assets out of which a subsequent award may be
             satisfied; or




                                                 19
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 33 of 87 Page ID #:33




      d.    preserve evidence that may be relevant and material to the resolution of the
            dispute.

79. The Emergency Arbitrator considers that Article 23.2 of the HKIAC Rules, taken
     together with the other provisions referred to above, gives him broad but not completely
     unfettered discretion to award interim Emergency Relief that he deems sufficiently
     urgent, necessary and appropriate in the circumstances of the case. As for burden of
     proof, it is the applicant Smart King's burden to establish at least a prima facie
     compelling case that the requested measures are justified and required. This means
     that Smart King also bears the burden to prove, at least to a prima fade standard, the
     facts upon which the Applications relies.

80. In summary, the following factors are generally accepted to be prerequisites for
      granting interim relief, and will apply to the Emergency Arbitrator's consideration of
      whether to grant the requested Emergency Relief in the present case: (1) jurisdiction;
      (2) reasonable possibility of success on the merits; (3) urgency and the need to avoid
      irreparable harm; and (4) proportionality or balance of harm. Those factors will be
      considered in turn below, after which the Emergency Arbitrator will also consider
      whether any other factors need to specifically considered in the present case.

(1) Jurisdiction

81. As noted above, pursuant to Article 5 of the Emergency Arbitrator Procedures the
     HKIAC made a threshold decision on 4 October 2018 to accept the Application and
     appointed the Emergency Arbitrator on 5 October 2018.

82. In addition, Article 2(f) of the Emergency Arbitrator Procedures requires the applicant
      for Emergency Relief to submit information on any relevant agreement(s) and, in
      particular, the arbitration agreement(s). In its Application, Smart King referred to the
      SHA and in particular Section 16.6 of the SHA. Section 16.6(f) of the SHA provides that
      any party to a dispute under that agreement would be being entitled to seek interim or
      conservatory relief from an emergency arbitrator prior to the constitution of the Tribunal.
      As noted above, Section 12 of the A&C states that the provisions of Section 16.6 of the
      SHA shall apply mutatis mutandis to the A&C.

83. The combined effect of these various provisions is that the Emergency Arbitrator has
     clear jurisdiction over Smart King's Application.

(2)   Reasonable Possibility of Success on the Merits

84. As noted above, Article 23.4(b) of the HKIAC Rules provides that, in granting interim
     relief, a tribunal, for example the Emergency Arbitrator in this Application, must be
     satisfied that "there is a reasonable possibility that the requesting party will succeed on
     the merits of the claim".

85. That enquiry involves two steps. First, the Emergency Arbitrator must determine the
     proper test for assessing whether the requirements of Article 23.4(b) have been met.
     Having determined that test, the next step is to apply the test to the question of whether
     Smart King has a reasonable possibility of persuading the Tribunal to be appointed to
     consider the merits of Smart King's claims that Season Smart has breached the
     Transaction Agreements in the ways alleged by the Claimant, and that Smart King
     should be awarded the specific relief requested by Smart King in the NOA.




                                               20
 Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 34 of 87 Page ID #:34




The test for "reasonable possibility of success on the merits"

86.   The Parties appear to be in agreement that the starting point is the natural and ordinary
      meaning of the words of Article 23.4(b), in other words the applicant must show a prima
      facie case that it has a reasonable chance to succeed on the merits, or that there is at
      least a serious issue to be tried.

87.   Nevertheless, Season Smart said that in the particular circumstances of the present
      Application, where the nature of the relief sought by Smart King amounted to a
      mandatory rather than prohibitory injunction, and where the relief if granted was
      unlikely to be easily reversible or might lead to "irremediable prejudice" to Season
      Smart, the applicant needed to show a "high degree of assurance" that it would
      succeed on the merits before the Tribunal, as indicated by the Privy Council in the case
      of National Commercial Bank Jamaica v Clint (Glint) 47

88.   Having read the authorities referred to by Season Smart in this regard and the
      amended relief now sought by Smart King, the Emergency Arbitrator considers that the
      "reasonable possibility of success" standard should not be lightly departed from unless
      the relief sought from the Emergency Arbitrator is likely to be permanent or to dispose
      of a substantive claim, which he is not persuaded is the case in the present Application,
      for the reasons that will be discussed in more detail below in this Award.

89.   The Emergency Arbitrator will therefore apply the Article 23.4(b) standard of
      "reasonable possibility of success on the merits" in accordance with its natural and
      ordinary meaning. In addition, given the truncated nature of the Emergency Relief
      proceedings, and the limited scope of the Emergency Arbitrator's mandate, it is worth
      noting that his enquiry into the merits of the Parties' claims and defences is by
      necessity and obligation on a prima facie basis only, without any detailed or definitive
      assessment of the evidence or the merits of the Parties' legal arguments. Furthermore,
      as noted in the second sentence of Article 23.4(b) of the HKIAC Rules, 'Nile
      determination on this possibility shall not affect the discretion of the arbitral tribunal in
      making any subsequent determination."

Applying the test to Smart King's substantive claims

90.   In its NOA, Smart King requested the Tribunal to (i) declare that Season Smart has
      renounced the Transaction Agreements; (H) declare that Smart King was entitled to
      terminate, and did terminate effective from 3 October 2018, the Transaction
      Agreements; (iii) order that Season Smart comply with all reasonable requests made
      by Smart King for the purposes of effecting the amendment and restatement of the
      Articles of Association of Smart King (Smart King Articles) to revert to the version
      extant immediately prior to the execution of the SHA, including by exercising its voting
      rights in passing the required special resolutions and by providing the necessary
      written approvals; (iv) order that Season Smart pay damages for Smart King's losses
      suffered as a result of Season Smart's renunciation of the Transaction Agreements;
      and (v) order that Smart King pay interest and costs.

91.   The basis of Smart King's claims in the NOA was that Smart King had, in the A&C,
      preserved and expanded Season Smart's control rights under the SHA on the premise
      that Season Smart would make the Accelerated Payments according to the schedule
      agreed in Section 2 of the A&C. Season Smart had wrongfully breached that obligation,
      which went to the heart of the Parties' investments and the benefit of the bargain


41
       [2009] 1 WLR 1405 at §19, CL-8.

                                                21
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 35 of 87 Page ID #:35




      contemplated by the Parries in the Transaction Agreements. Season Smart's refusal to
      perform was therefore a renunciation of the Transaction Agreements. Further, Smart
      King argued, Season Smart was using its control rights under the SHA to block Smart
      King's only alternative chance of survival (third party debt or equity financing), in a
      deliberate attempt to starve Smart King of cash and to force Smart King to renegotiate
      the entire bargain. In order to save the company from bankruptcy, Smart King's on y
      option was to exercise its common law right to terminate the Transaction Agreements
      and seek the various items of relief set out in the preceding paragraph.

92.   As set out in detail in the NOA, the Tribunal would need, in order to grant any of the
      relief referred to in the paragraphs above, to first make two related initial findings. First,
      that the FF Principal Transfer Requirement and the FF Principal Director Requirement,
      as referred to in Section 3 and Section 4 respectively of the A&C, had been satisfied.
      Secondly, that as a consequence the A&C had taken effect. The first step for the
      Emergency Arbitrator in his assessment of whether Smart King had a reasonable
      chance of succeeding on the merits issue was therefore to make a preliminary
      assessment of whether the FF Principal Transfer Requirement and the FF Principal
      Director Requirement had been met. As Smart King said at the Hearing, the Parties
      were in agreement on "what the crux of the case is", which was the proper
      interpretation of Sections 3 and 4 of the A&C. 42 The Parties agreed, and the
      Emergency Arbitrator concurs, that the relevant principles governing interpretation of
      those sections are those set out by Lord Hoffmann in the case of Investors
      Compensation Scheme v West Bromwich Building Society (No.1).43 In other words, the
      test is what a reasonable person looking at a party's contract would understand it to
      mean, having regard to the relevant factual matrix.

93.   Applying that test, if the Emergency Arbitrator thought that there was a reasonable
      chance that Smart King would succeed on the interpretation point, he would then need
      to make a further preliminary assessment of the following issues: whether the
      Transaction Agreements had been renounced, Smart King's right to terminate, and
      Smart King's entitlement to the various items of relief that it was seeking. This was not
      for the purposes of making any definitive findings on those issues, but merely in order
      to determine whether Smart King had passed the threshold of showing a reasonable
      chance of succeeding on the merits before the Tribunal.

94.   The underlying purpose of this assessment exercise was to assist the Emergency
      Arbitrator when it came to the balance of convenience or harm stage (to be discussed
      below), and in particular to assist the Emergency Arbitrator in weighing up the risk that
      any order he may make could turn out to have been wrongly granted and any likely
      consequences of such an outcome.

95.   Smart King expressed confidence that it was highly likely to succeed in all aspects of
      its claim before the Tribunal. With respect to satisfaction of the FF Principal Transfer
      Requirement, Smart King argued that each element of that requirement had been
      satisfied. First, Mr Jia had transferred his shares in Founder TopCo (the entity holding
      his interests in Smart King) to Lian Bossert, who Smart King submitted had been
      specifically endorsed by Season Smart as an Accepted Third Party. Second, Mr Jia
      had provided evidence of the transfer and that he was therefore not the ultimate
      controlling shareholder ( 141,-fctICHA) of Founder TopCo in a form that had been
      negotiated with, and was satisfactory to, Season Smart. Third, Ms Bossert executed a




42
       T82/24-25.
43
       [1998] 1 WLR 896.

                                                22
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 36 of 87 Page ID #:36




      deed of adherence on 28 July 2018, which was provided to and accepted by Season
      Smart.

96.   The detailed list of all the documentation provided by Smart King and its counsel to
      Season Smart to evidence the satisfaction of the FF Principal Transfer Requirement
      was set out in Quinn Emanuel's letter to Baker & McKenzie dated 27 August 2018.44 In
      particular, the letter referred to a Certificate of Voting Power Transfer dated 1 August
      2018, 45 which it said was prepared and requested by Season Smart, and which
      showed that Mr Ma was not the ultimate controlling shareholder (A- l71/0JA) of
      Founder TopCo. In the letter, Quinn Emanuel opined that Baker & McKenzie and/or
      Season Smart itself had reviewed all this documentation and confirmed that they were
      sufficient to satisfy the FF Principal Transfer Requirement. An example of evidence of
      this confirmation was the email exchange between Jerry Wang of Faraday and Feifei
      Bian of Sidley Austin on the one hand, and Sze Shing Tan of Baker McKenzie on the
      other, on 25 and 26 July 2018. In that exchange, having provided the passport and
      address details of Lian Bossert, Jerry Wang asked whether any more information was
      needed, and Sze Shing Tan responded that "[ghat is fine for the purposes of the
      documents".46

97.   As for the FF Principal Director Requirement, Smart King contended that it had
      provided evidence satisfactory to Season Smart that Mr Jia had duly resigned from his
      directorships and position as vice chairman of the Board, with a certificate, the
      language of which had been provided by Season Smart, issued to evidence this. The
      details of the documentation and information provided by Smart King to Season Smart
      were also set out in Quinn Emanuel's 27 August 2018 letter to Baker & McKenzie.47

98.   Accordingly, Smart King argued that Season Smart had indicated by its words and
      conduct that the FF Principal Transfer Requirement and the FF Principal Director
      Requirement had both been satisfied, and Season Smart should be estopped from now
      contending otherwise. First, at no stage during the course of negotiating the
      documentation required under Sections 3 and 4 did Season Smart or its lawyers
      indicate that anything more than the documentation set out in those sections would be
      required. Second, Season Smart's request that Mr Jianjun Peng be appointed as the
      FF China Chairman and the FF China Legal Representative could only have been
      made if all Parties understood that the A&C had already taken effect.

99.   With respect to Season Smart's later insistence that it was not "satisfied" that the FF
      Principal Transfer Requirement and the FF Principal Director Requirement had been
      met, Smart King argued that Season Smart's discretion to decide whether those
      requirements had been met was not absolute, and needed to be exercised in good faith
      and not arbitrarily or capriciously. In any case, argued Smart King, Season Smart had
      already exercised its discretion and confirmed that it was satisfied with the
      documentation, and could not then go back on that confirmation, as it had attempted to
      do in the letter from Baker McKenzie dated 24 August 2018.

100. Smart King also submitted that the specific arguments raised in Baker McKenzie's
     letter to show that the FF Principal Transfer Requirement had not been satisfied were
     groundless. First, Season Smart had raised the concern that the financial standing and
     source of funding of Lian Bossert in acquiring the Founder TopCo shares from Mr Jia
     had not been disclosed and was unclear, and that this cast doubt on whether Mr Jia


       C-59, p.2.
45     C-48.
46     Email chain at C•39, p.15.
nt     C-59, pp.2-3.

                                              23
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 37 of 87 Page ID #:37




      had fully and genuinely transferred his interests away and was no longer the ultimate
      controlling shareholder (141Cia$11A) of Founder TopCo. However, argued Smart King,
      all that was required under the Transaction Agreements was a mechanical transfer by
      Mr Jia of the legal interest in his shares to a third party acceptable to Season Smart,"
      and Mr Jia had complied with that requirement. Season Smart did not have the
      additional right under the Transaction Agreements to assess the sufficiency of the
      consideration paid for the shares or the "genuineness" of the transfer, a right which
      Smart King submitted would be wholly subjective and unworkable.

101. In this regard, Smart King also argued that the commercial context ran in Smart King's
     favour. Mr Jia's stake in Smart King was worth approximately US$1.48 billion, and no
     reasonable commercial party would expect a transfer of that magnitude to be arranged
     in 30 days, let alone the two weeks it in fact took for Ms Bossed to come in to the
     company."

102. This argument was also supported by the evidence of Jerry Wang, Vice President of
     Global Capital Markets for Faraday, who testified that Evergrande's representatives
     (James Xia, Jimmy Wong and Jianjun Peng) had explained to him orally that the FF
     Principal Transfer Requirement would be met by finding a non-Chinese nominee to
     hold Mr Jia's shares, and that it would be acceptable for Mr Jia to keep the economic
     interest relating to those shares. Indeed, said Mr Wang, disposing of Mr Jia's shares for
     value would have been impossible at the time given Faraday's financial condition.5°

103. Second, with respect to the letter from the NGA, Smart King said this was simply
     irrelevant. The NGA letter was only issued on 21 August 2018, three weeks after
     Season Smart was required to make the first Accelerated Payment, and after the A&C
     had already taken effect. In any event, the A&C was specifically negotiated in the
     context of the Parties' knowledge of Mr Jia's status as a declared debtor. The fact that
     it was raised again in the NGA letter could not be used retrospectively to build into the
     A&C requirements that were not there.

104. Third, with respect to Season Smart's complaints that certain foreign exchange
     accounts of Faraday China had been frozen, Smart King argued that this was irrelevant
     since there is nothing in the Transaction Agreements that predicated Season Smart's
     obligation to make the Accelerated Payments on the status of those accounts.

105. As for the FF Principal Director Requirement, Smart King pointed out that Season
     Smart only purported to be dissatisfied "in substance" with that requirement in Baker
     McKenzie's letter of 31 August 2018, which indicated that Season Smart's position was
     merely a bad faith afterthought. Smart King also rejected Season Smart's argument
     that Mr Jia's close relationships with current directors of Faraday somehow indicated
     that Mr Jia was a "shadow director". Smart King said this accusation was based on
     pure speculation, and in any case Section 4(b) merely required that Mr Jia resign as
     director of each of the relevant companies and as vice chairman of the Board, which Mr
     Jia had done. Furthermore, the A&C did not oblige Mr Jia to give up any and all
     management roles in all of the group companies. On the contrary, Section 4(b) was
     specifically limited to Mr Jia's directorships, and Mr Jia's other rights, including his right
     to remain as CEO of Smart King, were specifically reserved under Section 3(c)(i) of the
     A&C.




4e     A&C, C-2,
49     Reply, paragraph 16.
50     Wang WS, [17].

                                                24
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 38 of 87 Page ID #:38




106. Smart King therefore concluded that Season Smart had no grounds for alleging that the
     FF Principal Transfer Requirement and the FF Principal Director Requirement had not
     been met. The reasons provided by Season Smart were merely post facto excuses to
     justify its withholding of promised payments to Smart King at a critical time, as part of a
     blatant attempt to engineer defaults and to gain control of Faraday China's operations
     and intellectual property.

107. Apart from the positions expressed by Season Smart with respect to the FF Principal
     Transfer Requirement and the FF Principal Director Requirement in the relevant
     correspondence between the Parties, which have been referred to in the summary of
     Smart King's arguments set out above, Season Smart in its Response set out some
     additional arguments, which are summarised in the following paragraphs.

108. Season Smart's case as set out in the Response was that, having regard to the
     express words used by the Parties in the A&C, the undisputed factual matrix (including
     notably the negative effect that Mr Jia's continued presence and high level of control
     was having on Faraday China's operations, in particular with respect to dealings with
     the relevant PRC Governmental Authorities and financial institutions), and the
     applicable principles on construction, Sections 3(b) and 4(b) of the A&C plainly require
     Mr Jia to divest himself of all legal and beneficial interest in FF Top (and through it
     Smart King) as well as directorships that would enable him to remain as the ultimate
     controlling shareholder (V,-TaSIJA) exercising actual control over Smart King. Smart
     King did not deny that Mr Jia still held the beneficial interest following the transfer, and
     the FF Principal Transfer Requirement had therefore, in Smart Season's submission,
     not been fulfilled.

109. Season Smart submitted that the meaning of transfer in Section 3(b)(i) was necessarily
     informed by Section 3(b)00(13), which obliged Smart King to • provide evidence
     satisfactory to Season Smart that Mr Jia was "not the ultimate controlling shareholder
     ( Pfltaill ) of the Founder TopCo following such transfer in such form that is
     satisfactory to [Season Smart] (taking into account relevant Governmental Authorities
     and financial institutions requirements) ... ". Season Smart argued that the references
     to the ultimate controlling shareholder ( RTtl A) and the requirements of the
     relevant Governmental Authorities and financial institutions were crucial and had been
     completely ignored by Smart King, meaning Smart King was not even able to establish
     a triable issue.

110. Specifically, Season Smart argued that "ultimate controlling shareholder ( Alft-2 A)"
     referred to and included beneficial ownership, having regard to the way that term had
     been used in other documents executed by the Parties, for example clause 7 of the
     Term Sheet (executed only in Chinese),51 wherein a distinction was drawn between
         (shareholder) and 341ffs$LIA (ultimate controlling shareholder). In other words, the
     transfer must not just be the legal title, but everything that constitutes Mr Jia as an
     ultimate controlling shareholder (t ilif,n1A.), including beneficial ownership of the
     shares.

111. With regard to the phrase "taking into account relevant Governmental Authorities and
     financial institutions requirements", Season Smart contended that this was referable to
     the transfer of Mr Jia's shares and to Mr Jia's not being an ultimate controlling
     shareholder (&-s(iicInklA) after the transfer. Season Smart said this was clear from the
     context leading up to the A&C, and notably the obstacles to Smart King's PRC


51     C-74.

                                               25
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 39 of 87 Page ID #:39




     operations arising from their ownership by and close association with Mr Jia, who was
     regarded with some disapproval by the PRC government and financial institutions, as
     indicated by his status as a "dishonest person subject to enforcement (*(gethEA)".
     In considering whether the relevant evidence was satisfactory, Season Smart was
     therefore entitled to take into account the requirements and opinions of the relevant
     Government Authorities and financial institutions. As the NGA letter indicated, and as
     Season Smart had stated in the correspondence between the Parties, there was a
     doubt in the minds of the Governmental Authorities (and by extension of Season Smart)
     as to whether the transfer effected by Mr Jia was real, and whether after the transfer Mr
     Jia had remained as the ultimate controlling shareholder (Alii-irrIlJA) of Smart King.

112. As for the FF Principal Director Requirement, Season Smart submitted that, given the
     purpose of Section 3(b) was to remove beneficial ownership from Mr Jia such that he
     ceased to be an ultimate controlling shareholder (rlignlIA), such purpose should
     also inform the construction of Section 4(b). Again, Season Smart argued for
     substance over form: if all that was required under Section 4(b) was for Mr Jia to cease
     his de jure directorships, that would not remove his ability to exercise actual control,
     because there exist in law other forms of directorship that would allow someone who is
     not a de jure director to exercise actual control over the affairs of a company, for
     example "shadow" or de facto directorship. To satisfy the FF Principal Director
     Requirement, therefore, Smart King was obliged to provide satisfactory evidence that
     Mr Jia had resigned as and ceased to be a director (in all forms recognised by law,
     including de facto directorship) of each of the "Founder Entities", Smart King and all
     companies within the Smart King group, and Smart King had failed to do so.

113. Season Smart also argued that it was irrelevant that following the transfer and
     resignation from the directorships Mr Jia would continue to act as CEO of Smart King
     and retain his rights as "Founder" under the SHA and the Merger Agreement. Being the
     CEO (an employee of Smart King who could be removed) and having certain rights as
     Founder (which were all tied to Mr Jia's carrying out his duties as CEO) did not mean
     that he was entitled to remain in some way as the ultimate controlling shareholder
     (VMINIA). Season Smart also denied the allegation by Smart King witness Jerry
     Wang that, before and at the time of execution of the A&C, Season Smart had assured
     Smart King that Sections 3(b) and 4(b) could be satisfied by transfer to a nominee and
     that Mr Jia could keep his economic interests relating to those shares 52

114. Season Smart also argued that Smart King's estoppel arguments must fail, because on
     the evidence Season Smart never confirmed to Smart King that Sections 3(b) and 4(b)
     had been satisfied, despite being asked to so confirm by Smart King.53 Furthermore,
     the appointment of Mr Peng as the FF China Chairman and FF China Legal
     Representative did not mean that the A&C had already taken effect. Rather, the
     appointments were made pursuant to the Parties' agreement to clothe Mr Peng with
     the necessary authority as soon as practicable so that he could liaise with the relevant
     Governmental Authorities and financial institutions for the purposes of resolving Smart
     King's ongoing problems in China. The appointments were therefore not an indication
     that the requirements of Sections 3(b) and 4(b) of the A&C had been complied with.54

115. Smart King in its submissions went to some length to speculate on the motivations of
     Season Smart in not recognising the fulfilment of the FF Principal Transfer
     Requirement and the FF Principal Director Requirement. In particular, Smart King


52
       Wang WS, [17]
53
       Rsponse, paragraph 84.
54
       Ibid.

                                             26
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 40 of 87 Page ID #:40




     alleged that Season Smart's claim that it was not "satisfied" that the FF Principal
     Transfer Requirement and the FF Principal Director Requirement had been met was
     simply a tactic in furtherance of its "cash-starve" strategy.

116. At this stage, based on the evidence before him, the Emergency Arbitrator is not in a
     position to assess the credibility of Smart King's allegations in this regard, and the
     Emergency Arbitrator will not speculate himself on the motivations attributed by Smart
     King to Season Smart's actions. Instead, the Emergency Arbitrator will focus simply on
     whether Smart King has a reasonable chance of persuading the Tribunal that the FF
     Principal Transfer Requirement and the FF Principal Director Requirement had been
     fulfilled, meaning the A&C would have come into effect.

117. With respect to the FF Principal Transfer Requirement, the first question is whether the
     terms of Section 3 of the A&C require merely a mechanical transfer of the legal interest
     in Mr Jia's shares in Founder TopCo to the Accepted Third Party, or something more.
     In this regard, the Emergency Arbitrator agrees with Season Smart that Section 3(b)(i)
     of the A&C needs to be read together with Section 3(b)(ii)(B). In other words, Mr Jia is
     obliged, within 30 days after the date of signing of the A&C, to provide evidence not
     only of the transfer itself but also that Mr Jia is not the ultimate controlling shareholder
     (0;ictitIA) of Founder TopCo following such transfer, in such form that is satisfactory
     to Season Smart (taking into account the requirements of relevant Governmental
     Authorities and financial institutions).

118. The Emergency Arbitrator considers that the references to "ultimate controlling
     shareholder (OftAMA)" and "taking into account relevant Governmental Authorities
     and financial institutions requirements" must mean something and that the Tribunal
     might not be easily convinced by Smart King's submission that Mr Jia's divesting
     himself of only the legal but not the beneficial interest in the shares of Smart King was
     sufficient to mean that Mr Jia was no longer the "ultimate controlling shareholder
     ('‘'W-ii$11A)". At the same time, the Emergency Arbitrator is also not persuaded that
     Season Smart's interpretation of "ultimate controlling shareholder                I Sti A )",
     implying a full transfer of all of Mr Jia's legal and beneficial interests in the shares, in
     the context of the relevant factual matrix, is certain to be accepted by the Tribunal.

119. Indeed, the meaning of "ultimate controlling shareholder (WivrnftliA)" is likely to be
     subject to extensive submission before the Tribunal, particularly as the literal meaning
     of the phrase in Chinese ("actual controlling person" or "actual person in control")
     possibly carries slightly different connotations from the English "ultimate controlling
     shareholder". At the very least, it is not altogether clear to the Emergency Arbitrator in
     the context that the reference to not being an "ultimate controlling shareholder
     (miicinqm" must automatically mean that Mr Jia was obliged under Section 3(b) to
     divest himself of both the legal and the beneficial ownership (however that may be
     defined, which will be another important area of submission before the Tribunal) of the
     shares, which is a key part of Season Smart's argument for saying that the FF Principal
     Transfer Requirement had not been fulfilled.

120. Taking into account the entire factual matrix, including the documents actually
     requested and reviewed by Season Smart with respect to the transfer of Mr Jia's
     shares to Ms Bossert (which Season Smart's counsel indicated were sufficient, at least
     "for the purposes of the documents" 55), it seems to the Emergency Arbitrator at least
     reasonably possible that Smart King could succeed in its argument that both Parties



55      C-39, p.15.

                                                27
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 41 of 87 Page ID #:41




     understood that the requirement that Mr Jia no longer be the "ultimate controlling
     shareholder (V5fctftlJA)" might be satisfied by transfer to a nominee such as Lian
     Bossed, with Mr Jia retaining certain beneficial interests in the shares, such as the
     economic interests flowing from the shares and/or certain voting rights attached to
     those shares. The same factual matrix appears to the Emergency Arbitrator to provide
     at least a reasonable possibility for Smart King to succeed on one or more of its
     estoppel arguments (whether it be estoppel by representation or estoppel by
     convention), particularly if the Tribunal were persuaded that Season Smart had led
     Smart King to believe that Season Smart had provided all the documentation and other
     evidence that was necessary in this regard, and it was only afterwards that Smart
     Season started to raise new requirements that were not previously discussed or
     justified by the wording of Section 3(b).

121. The phrase "taking into account relevant Governmental Authorities and financial
     institutions requirements" is also subject to various possible interpretations. At the very
     least, it must mean that, in assessing whether Mr Jia is not the ultimate controlling
     shareholder (gaMn'JA) of Founder TopCo following the transfer, Season Smart can
     take into account, at least to some degree, the requirements of the Governmental
     Authorities and financial institutions. Season Smart says this relates to the fact that Mr
     Jia had been labelled a "dishonest person subject to enforcement" (MAM4TA)".
     This meant that the relevant PRC governmental authorities and banks, particular in
     Guangdong Province where Season Smart intended to further develop its Chinese
     operations, would be understandably wary of providing support if they considered that
     Mr Jia had too much control of Smart King and Smart King's relevant PRC subsidiaries.
     This seems a reasonably likely explanation of the background to Section 3(b), but even
     if it were accurate (and again that would need to be argued fully at the merits stage), it
      would not resolve the question of what "taking into account" actually means in this
      context.

122. One key question will be how wide a margin should Season Smart be given in deciding
     whether it was satisfied with the evidence provided by Smart King to show it had
     fulfilled its requirements under Section 3(b). Season Smart has conceded that its
     discretionary powers must not be exercised in an unreasonable or capricious way and
     also that the relevant Governmental Authorities or financial institutions did not have a
     decisive or final say as to whether Smart King had satisfied its obligations under
     Section 3(b) of the A&C.56 Nevertheless, if the Tribunal found that Season Smart was
     for whatever reason relying too heavily on the word or opinion of Governmental
     Authorities (or of just one of them, the NGA), it is at least reasonably possible that the
     Tribunal could decide that Season Smart had not exercised its discretion to decide
     whether it was satisfied with the evidence provided by Smart King in a reasonable
     manner and that, moreover, Smart King had objectively complied with its obligations
     under Section 3(b).

123. In summary, the Emergency Arbitrator can see some merit in both Smart King's and
     Season Smart's arguments with respect to the proper interpretation in context of the
     phrases "ultimate controlling shareholder (           111 )" and "taking into account
     relevant Governmental Authorities and financial institutions requirements". As indicated
     earlier in this Award, the Emergency Arbitrator does not have to (and should not) come
     to any conclusion as to which Party might have the stronger case in this regard. In
     other words, the Emergency Arbitrator is not to make any prejudgment on the merits of
     the Parties' claims and defences. For the purposes of this Application, and having
     assessed the entirety of the Parties' submissions with respect to Section 3(b), it will be


56      T150/11-13; T150/25 - T151/1.

                                               28
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 42 of 87 Page ID #:42




        sufficient if the Emergency Arbitrator is satisfied, and he is so satisfied, that Smart King
        has made out a serious case to answer in respect of the satisfaction of the FF Principal
        Transfer Requirement, and has at least a reasonable possibility of persuading the
        Tribunal that Smart King's obligations under Section 3(b) had been fulfilled.

  124. With respect to the FF Principal Director Requirement, the first question is what
       evidence (satisfactory to Season Smart) Mr Jia needed to show that "he is not the
       director of any Founder Entity or Group Company and is not the vice chairman of the
       Board promptly after effecting the relevant resignations under this Section 4(b)". Smart
       King argued that Section 4(b) merely required Mr Jia to show that he had duly resigned
       from his directorships and position as vice chairman of the Board, which he had done
       by issuing the Certificate of Voting Power Transfer dated 1 August 2018, " the
       language of which had been provided by Season Smart.

  125. One of the main differences between Sections 3(b) and 4(b) of the A&C is that the
       latter provision does not refer to the purpose of Mr Jia's resignations. The Emergency
       Arbitrator is somewhat sceptical of the strength of Season Smart's argument that the
       purpose set out in Section 3(b) should apply to Section 4(b). In addition, it will probably
       not be sufficient for Season Smart to merely raise the possibility that Mr Jia remained
       as a shadow director after his resignations to call into question whether the FF
       Principal Director Requirement had been fulfilled. Given the wording of Section 4(b), in
       the Emergency Arbitrator's opinion the burden will be on Season Smart to demonstrate
       to the Tribunal that Mr Jia had indeed remained as a shadow director and, if he had
       done so, to show why that would be in breach of Section 4(b). In the Emergency
       Arbitrator's opinion, that will not necessarily be an easy burden to discharge.

  126. Accordingly, the Emergency Arbitrator is persuaded that Smart King would have a
       reasonable possibility at the merits stage of this arbitration of establishing to the
       Tribunal that both the FF Principal Transfer Requirement and the FF Principal Director
       Requirement had been satisfied, and that the A&C had therefore come into effect. In
       coming to that conclusion, the Emergency Arbitrator concedes that Season Smart also
       has some valid counterarguments on the question of whether the two requirements had
       been satisfied. Again, it is not the Emergency Arbitrator's task to make a determination
       as to which Party has the stronger case in that regard, which is a matter to be dealt
       with later by the Tribunal.

   127. The next question to be addressed is whether, assuming the Tribunal might be
        persuaded that the FF Principal Transfer Requirement and the FF Principal Director
        Requirement had been met, did that mean that Smart King was also likely to obtain
        declarations from the Tribunal that Season Smart had renounced the Transaction
        Agreements and that therefore Smart King was entitled to terminate, and did terminate
        effective from 3 October 2018, the Transaction Agreements?

   128. As set out by Smart King in its Application es the test for renunciation of a contract
        under Hong Kong law essentially involves a party evincing, by words or conduct, an
        intention not to perform, or expressly declares that he is or will be unable to perform his
        obligations under the contract in some essential respect. Short of an express refusal or
        declaration, the test is to ascertain whether the action or actions of the party in default
        are such as to lead a reasonable person to conclude that it no longer intends to be




   57     C-48.
   56     Application, paragraphs 104-107.

                                                  29
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 43 of 87 Page ID #:43




      bound by its provisions. This test is an objective one which is independent of the
      subjective intentions of the party said to be renouncing the contract. 59

129. The party in default may intend in fact to fulfil the contract but may be determined to do
     so only in a manner substantially inconsistent with his obligations. Or, it may refuse to
     perform the contract unless the other party complies with certain conditions not
     required by its terms. In such cases, Hong Kong law would also deem the contract
     renounced.6° Once a party is shown to have renounced the contract, the innocent party
     may accept the renunciation, treat it as discharging him from further performance, and
     sue for damages.'

130. By refusing to comply with the terms of the A&C, and in particular in failing to make the
     payment of US$300 million due on 31 July 2018, Smart King submitted that Season
     Smart had renounced the entire suite of Transaction Agreements between the Parties.
     Smart King was therefore entitled to accept that renunciation and to terminate the
     Transaction Agreements, which termination was notified on 3 October 2018, as
     confirmed in the Notice of Arbitration.

131. Season Smart submitted that even if there had been any breach of the A&C by Season
     Smart (which it denied), the A&C was only one of many agreements entered into
     between the Parties and the alleged breach of the A&C would not amount to, or be
     sufficient for, a repudiation of the entire bargain of the merger leading to the current
     corporate structure and Season Smart's investment into it.

132. The Emergency Arbitrator is persuaded that, if the Tribunal found that the FF Principal
     Transfer Requirement and the FF Principal Director Requirement had been satisfied,
     that should necessarily mean a finding that the A&C had come into effect and that its
     terms, including the Accelerated Payment schedule set out in Section 2(a)(i) of the
     A&C, had become binding on the Parties. A failure to make any of those payments
     when due would therefore be very likely to be held to be a renunciation, or repudiatory
     breach, of the A&C entitling Smart King to either affirm the contract and press the party
     in breach (in that scenario Season Smart) to perform or to terminate those agreements,
     meaning the innocent party (in the same scenario Smart King) would be entitled to treat
     itself as discharged from future performance. There is no specific provision for
     termination for breach in the A&C, and so Smart King would be relying on its right to
     terminate under common law.

133. The only caveat to that conclusion is with respect to the issue of whether a breach of
     the A&C would entitle Smart King to terminate all the Transaction Agreements, as
     Smart King contended. There was not enough information before the Emergency
     Arbitrator to allow him to come to even a preliminary assessment on that issue. There
     are also other issues that were referred to by the Parties in relation to the Application,
     but not in such detail as to allow the Emergency Arbitrator to factor them in to his
     assessment of whether Smart King had a reasonable possibility of succeeding on the
     merits. Examples included the scope of applicability of the exceptions to the
     requirement for consent set out in paragraph (c) of Schedule II of the SHA, and the
     significance of the liquidated damages provision in 5.12(d) of the Merger Agreement.
     Those are issues that will no doubt be aired in more detail at the merits stage.


59     Leung Yuk Lin Va King's Glory Educational Centre and ors v Karson Oten Fan, Karno [2009] HKCFI 566,
       CL-13, at [256]1260], citing Chitty on Contracts, 13th Edition, Vol 1; Tinchant S A v Tak Wo Metal
       Industries and anor [2003] HKCFI 865, CL-14, at [33], citing Chitty on Contracts, 28th Edition.
60     Ibid.
61     Tinchant S A v Tak Wo Metal Industries and anor [2003] HKCFI 865, CL-14, at [33], citing Chitty on
       Contracts, 28th Edition.

                                                   30
 Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 44 of 87 Page ID #:44




134. The next question to address is whether Smart King would have a reasonable chance
     of obtaining the other relief it seeks in the Notice of Arbitration on the assumption that
     its termination of the A&C and related Transaction Agreements was found to be valid.
     As noted above, as well as damages in an amount to be determined, Smart King also
     seeks an order that Season Smart comply with all reasonable requests made by Smart
     King for the purposes of effecting the amendment and restatement of the Smart King
     Articles to revert to the version extant immediately prior to the execution of the SHA,
     including by exercising its voting rights in passing the required special resolutions and
     by providing the necessary written approvals.

135. Season Smart did not dispute Smart King's right to claim damages in the event of a
     valid termination, although it reserved its rights on whether Smart King would be
     entitled to terminate any or all of the Transaction Agreements in case of a breach by
     Season Smart of any of those agreements. Season Smart also argued that Smart King
     had no prospect of obtaining any relief with respect to an amendment and restatement
     of the Smart King Articles, because it was, it said, misconceived as a matter of law.
     First, Season Smart argued that termination of an agreement only operates
     prospectively and does not nullify a contract, unlike rescission, which refers to the
     retrospective avoidance (ab initio) of a voidable contract. Therefore, submitted Season
     Smart, there was no basis for Smart King to seek to reverse the Smart King Articles to
     the pre-contractual position.

136. Moreover, rescission was only available on limited grounds such as fraud, duress and
     misrepresentation and can only be effected in integrum, meaning that Smart King must
     first return everything it received from Season Smart pursuant to the Transaction
     Agreements, including the US$800 million paid to Smart King by way of Subscription
     Payments. Season Smart noted that Smart King has not made, has not offered to
     make, and given its supposed insolvency is plainly incapable of making, counter-
     restitution as required. Accordingly, argued Season Smart, rescission would not be
     open to Smart King in any event.

137. In response, Smart King denied that what it was seeking in the main arbitration
     amounted to rescission. Rather, its prayer for relief in relation to the amendment of the
     Smart King Articles was a form of relief that would only operate as a discharge of future
     performance in relation to the consent rights.'

138. With respect to damages, the Emergency Arbitrator sees no barrier in principle to
     damages being claimed by Smart King for any losses that it might have suffered as a
     result of Season Smart's renunciation of the Transaction Agreements, if confirmed by
     the Tribunal, subject to the usual rules on causation, foreseeability and mitigation.

139. As for Smart King's request for an order that Season Smart cooperate to effect an
     amendment and restatement of the Smart King Articles, the Emergency Arbitrator
     considers that Smart King would have a reasonable possibility of persuading the
     Tribunal that such a remedy was within its powers to grant in order to give effect to the
     termination of the Transaction Agreements and the consequent discontinuation of
     Season Smart's consent rights in respect of financing.

140. In summary, the Emergency Arbitrator is of the view that Smart King has established a
     reasonably arguable case that it can prevail on the merits, including with respect to at
     least some of the relief that it seeks from the Tribunal.


62
       Reply, paragraph 34.

                                              31
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 45 of 87 Page ID #:45




(3)   Urgency and the need to avoid irreparable harm

141. Urgency is a key criterion for consideration of an application for Emergency Relief, and
     an applicant under the HKIAC Rules must show, pursuant to Article 2(d) of the
     Emergency Arbitrator Procedures, that it needs the Emergency Relief on an urgent
     basis that cannot await the constitution of the Tribunal. In practice, the applicant must
     show that the relief is required on an urgent basis that cannot await a grant of interim
     relief by the Tribunal yet to be constituted. The concept of urgency is often considered
     together with the question of irreparable harm: in other words the Emergency Arbitrator
     should ask whether the Emergency Relief was urgently required to prevent irreparable
     harm to the applicant.

142. Smart King submitted that it needed interim relief urgently because without a rapid
     injection of funds to cover its ongoing expenses it risked being insolvent by the end of
     October 2018. Smart King submitted that its urgent need for funding was self-evident
     as demonstrated by the Parties' agreement, in the MO signed in July 2018, to the
     Accelerated Payment schedule in relation to Season Smart's investments in Smart
     King.

143. Michael Agosta, VP of Finance of Faraday, set out in his witness statement a summary
     of Faraday's current financial commitments and obligations, including a payroll
     obligation of US$7.9 million every two weeks (US$189.2 million on an annual basis),
     the need for US$116 million for Faraday to position itself to commence production of
     the FF 91 vehicle by the December 2018 target date, and an average total payments to
     suppliers of US$40 million each month, with at the beginning of October 2018 more
     than US$59 million owed to suppliers considered past due.

144. As of July 2018, Faraday had projected that it would need approximately US$663
     million between August and December 2018 to fund its ongoing expenses and to
     prepare for manufacture of the FF 91 beginning in December 2018. That is what led to
     the amendments to the Transaction Agreements encapsulated in the A&C. Mr Agosta
     also advised that, as of 26 September 2018, Faraday had only US$18.1 million in cash
     left in its bank accounts.

145. For all of the above reasons, Mr Agosta opined that Faraday needed an immediate
     source of alternative financing to continue its operations.

146. Season Smart in its Response submitted that the Emergency Arbitrator should be
     cautious before accepting Smart King's unsubstantiated claims about urgency and
     imminent insolvency, which claims Season Smart noted were easy to make. Season
     Smart argued that the Emergency Arbitrator should only agree to provide interim relief
     if he was satisfied about the genuineness of the urgency, and suggested that the
     applicant had a high threshold to reach in that regard. Season Smart also warned
     against taking any action that would amount to fashioning an "extra-contractual or
     extra-legal solution for the parties".63

147. In particular, Season Smart said that the Emergency Arbitrator should approach the
     allegation of imminent insolvency with a critical eye. For example, the allegation of
     insolvency in Mr Agosta's witness statement was conditional upon there being no cash
     infusion. Mr Agosta, however, referred to other possible sources that would enable



63
       Response, paragraph 12(2).

                                              32
 Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 46 of 87 Page ID #:46




      Faraday to meet payroll on 31 October 2018.64 In addition, Season Smart also cast
      doubt on the urgency of Smart King's need for relief by pointing out that Smart King
      was incurring considerable lawyers' expenses to sue Season Smart, when one would
      have expected Mr Jia, to whom the benefit of any relief obtained in this Application
      would likely inure, to expend his own funds to pursue Season Smart.

148. The Emergency Arbitrator agrees with Smart King's response on this point in its Reply,
     in other words that even if any of the other potential sources of funds referred to by Mr
     Agosta eventuated, it was unlikely to be sufficient to cover Smart King's near-term
     financial needs.65 The Emergency Arbitrator also does not consider that Smart King's
     decision to appoint counsel to prosecute its claims should be read as a sign that Smart
     King is not in urgent need of funding.

149. The Emergency Arbitrator also agrees with Smart King's submission that the question
     of urgency is prima facie established given that the Parties agreed in the A&C that
     Smart King needed funding more urgently than previously contemplated, with the first
     Accelerated Payment of US$300 million scheduled to be made by Season Smart by
     31 July 2018. That cash injection has not been made, which clearly leaves Smart King
     in a difficult position given the type of financial commitments indicated by Mr Agosta in
     his witness statement, even if the Emergency Arbitrator does not have the benefit of a
     neutral assessment to confirm whether Smart King is actually facing the threat of
     insolvency and, if so, how imminent that threat is.

150. The test for urgency under the Emergency Arbitrator Procedures is whether the relief is
     so urgent that it cannot wait the establishment of the Tribunal in this arbitration.
     Assuming that this arbitration is not submitted to resolution under the Expedited
     Procedure, It is expected that the establishment of the three-person Tribunal envisaged
     by Section 16.6 of the SHA and any issuance of interim relief by that Tribunal is
     unlikely to take place before the end of November 2018 at the earliest.66 It is possible
     that, as Season Smart submits, other interim solutions can be found for Smart King's
     financial problems and that insolvency is not as imminent as Smart King alleges, in
     which case Smart King should be able to wait until the Tribunal is constituted and then
     ask that Tribunal for the interim relief if it is still needed. However, the Emergency
     Arbitrator is persuaded, from the evidence provided by Smart King, that the risk of
     harm is sufficiently real and imminent that it would be imprudent to conclude that the
     matter can wait. As submitted by Smart King, being driven out of business is likely to
     constitute irreparable harm that cannot be adequately remedied by damages and
     therefore justifies serious consideration of an award of interim relief.67

151. The prospect of imminent insolvency is just one possible example of irreparable harm
     that Smart King says it might face if it does not receive the Emergency Relief it seeks.
     As indicated by the wording of Article 23.4(a) of the HKIAC Rules, the question of
     urgency is not considered in a vacuum and the applicant must show that the
     Emergency Relief requested is necessary to avoid irreparable harm.

152. Smart King pointed out that, in light of the provisions of Section 16.9 of the SHA, the
     Parties had specifically agreed that damages would not be an adequate remedy for
     breach or non-performance of any of the Transaction Agreements and that, therefore,
     interim injunctive relief could be obtained. Smart King submitted that the Emergency
     Arbitrator therefore need not consider the element of irreparable harm further, as the


64
       Agosta WS, [26-27].
65
       Reply, paragraph 2; Agosta WS, [26].
66     T89/25 — T90/1.
67     For example, Walsh v Bank of Scotland plc [2012] NIQB 36, CL-10.

                                                   33
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 47 of 87 Page ID #:47




     Parties had effectively waived it by agreement. The relevant second paragraph of
     Section 16.9 provides as follows:

             Without limiting the foregoing, the Parties hereto acknowledge and agree
             irreparable harm may occur for which money damages would not be an
             adequate remedy in the event that any of the provisions of this Agreement
             were not performed in accordance with their specific terms or were
             otherwise breached. It is accordingly agreed that the Parties shall be
             entitled to injunction to prevent breaches of this Agreement and to enforce
             specifically the terms and provisions of this Agreement.

153. Season Smart responded that, even if Smart King passed the hurdle of demonstrating
     that it had a reasonable possibility of succeeding on the merits, the Emergency
     Arbitrator cannot rely on Section 16.9 of the SHA to grant the orders sought by Smart
     King. That is because if a party seeks the discretionary remedy of a tribunal, the
     discretion of whether to grant such a remedy is still that of the tribunal, or the
     Emergency Arbitrator in the present case, and cannot be ousted by mere agreement.

154. In any event, argued Season Smart, Section 16.9 was not incorporated into the A&C.
     Further, even if Section 16.9 were engaged, Season Smart submitted that the scope of
     the section was limited to injunctions to prevent breaches of the SHA and to enforce
     specifically the terms and provisions of the SHA, and the interim relief now sought by
     Smart King was neither intended to prevent breach of the A&C nor to enforce it. Smart
     King was not seeking payment of the US$300 million by Season Smart (the alleged
     breach); the key order sought was rather to suspend and alter the contractual
     provisions in the SHA. The relief sought was therefore, submitted Season Smart,
     outside the scope of Section 16.9 and Smart King could not rely on that provision to
     support its claim for Emergency Relief.

155. The Emergency Arbitrator does not necessarily agree with Season Smart that Section
     16.9 is not part of the A&C. The A&C was signed to amend the SHA and the Merger
     Agreement, and Section 7 of the A&C makes it clear that, except as set forth in the
     A&C, the terms of the SHA and Merger Agreement shall remain in full force and effect.
     In other words, an allegation of breach of the A&C might also be characterised as an
     allegation of breach of the SHA, as modified by the A&C, or of the Merger Agreement,
     as modified by the A&C, as the case may be. If the Tribunal accepted that analysis,
     Smart King could therefore very well be found to have the right to invoke the provisions
     of Section 16.9 in its allegation of breach.

156. Having said that, the Emergency Arbitrator agrees with Season Smart that the
     provisions of Section 16.9 are unlikely to be held to effect a waiver of the need to
     consider the element of irreparable harm. The wording of Section 16.9 does not
     remove the Emergency Arbitrator's discretion to determine whether irreparable harm
     might occur for which money damages would not be an adequate remedy. It merely
     confirms the right of a party to apply for an injunction to prevent breaches of an
     agreement, after which the Emergency Arbitrator would apply the usual criteria to
     assess whether injunctive relief should in fact be granted. The Emergency Arbitrator
     also agrees with Season Smart that Section 16.9 is probably not applicable in the
     present case because the Emergency Relief requested by Smart King is not, strictly
     speaking, to prevent breaches of, or to enforce the terms and provisions of, the SHA
     (as amended by the A&C).

157. The Emergency Arbitrator will therefore need to examine whether irreparable harm is
     likely to be suffered by Smart King if the Emergency Relief is not granted, and whether
     that harm cannot be adequately remedied by damages. The first thing to note is that in
     commercial cases it may be very difficult to demonstrate truly "irreparable" harm that

                                                 34
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 48 of 87 Page ID #:48




      cannot be compensated by money damages in a final award. Many arbitration
      practitioners suggest that a more realistic approach is to apply the threshold of "serious"
      harm, and that it would suffice for an applicant to show that if the interim relief were not
      ordered, the losses the applicant would suffer might not be fully reparable by a
      subsequent award of damages.'

158. In any case, Smart King's position is that the damage it will suffer if it does not access
     external funding as soon as possible will indeed not just be serious but irreparable,
     since the company is facing imminent insolvency. If insolvency does indeed eventuate,
     Smart King argued that a damages award was unlikely to adequately remedy its loss,
     in particular because if Smart King becomes insolvent it will almost definitely lose the
     narrow-window opportunity to launch its FF 91 electric vehicle on the market ahead of
     electric vehicles being developed by competitors.

159. Apart from the threat of insolvency, Smart King's witness Michael Agosta set out in his
     witness statement other examples of irreparable harm that Smart King would suffer if it
     did not urgently receive a cash injection. These included the fact that Faraday would be
     obliged to lay off all of its 1,704 employees absent sufficient funding. Furthermore, as a
     result of the "payment stoppage", Mr Agosta reported that key suppliers were already
     beginning to abandon Faraday, and they could not easily be replaced, Finally, Mr
     Agosta addressed the irreparable harm that would be caused by a delayed market
     entry. He explained that Faraday had always contemplated being second to enter the
     high-end electric vehicle market after Tesla, and ahead of competitors such as Porsche,
     BMW, Audi and Mercedes. To do that, Faraday had planned to begin manufacturing
     the FF 91 in December 2018 and commence sales as soon as possible in 2019, before
     the market became saturated by the electric vehicles of those competitors, which was
     expected to happen in about late 2019. Because of Season Smart's failure to make the
     first Accelerated Payment due under the A&C on 31 July 2018, Mr Agosta said that
     Faraday will no longer be able to meet the December 2018 target, but might still be
     able to begin manufacturing by the third quarter of 2019 if it were able to secure
     additional funding immediately.

160. Based on the evidence discussed above, the Emergency Arbitrator is satisfied that
     Smart King has made out a reasonably compelling prima facie case for urgency and
     the risk of irreparable harm if it does not receive additional funding promptly. As noted
     above, urgency is apparent from the fact that both Parties agreed in July this year to
     accelerate Season Smart's funding of Smart King by injecting US$700 million in
     advance of the originally scheduled date for the next payment (February 2019)
     provided for in Section 5.12 of the Merger Agreement. While it is difficult for Smart King
     to provide definitive proof that insolvency is imminent and that without funding it will
     irreversibly lose its opportunity to enter into the electric vehicle market, in the
     Emergency Arbitrator's opinion Smart King has put forward a persuasive case that
     those outcomes would be a reasonably likely and rapid consequence of a continued
     failure to secure funding, and that the harm thereby caused would not be adequately
     recompensed by an award of damages.

(4)   Proportionality or Balance of Harm

161. It will not, however, be sufficient for Smart King to succeed in this Application merely by
     showing that it has a reasonable possibility of succeeding on the merits, that Smart
     King is in urgent need of funding, that it faces insolvency if it does not secure that


68     See Nathalie Voser, Interim Relief in International Arbitration: The Tendency Towards a More Business-
       Oriented Approach, Dispute Resolution International, Vo1.1, No.2, December 2007, pp. 181-183.

                                                     35
 Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 49 of 87 Page ID #:49




      funding in short order, and that any loss thereby incurred could not be adequately
      remedied by an award of damages. The Emergency Arbitrator must also consider the
      second part of the test set out in Article 23.4(a) of the HKIAC Rules, in other words he
      must assess whether the harm likely to be suffered by Smart King substantially
      outweighs the harm that is likely to result to Season Smart if the Emergency Relief is
      granted.

162. As Season Smart pointed out in its Response,62 the factors to be taken into account in
     balance of convenience or harm exercise envisaged by Article 23.4(a) have been
     explored in detail by the courts. As outlined in Olint,70 the factors that a tribunal should
     take into account will include: (i) the prejudice that Smart King may suffer if no
     injunction is granted and Season Smart may suffer if it is; (ii) the likelihood of such
     prejudice actually occurring; (iii) the extent to which the prejudice to Smart King and
     Season Smart may be compensated by an award of damages or the enforcement of
     undertakings; (iv) the likelihood of either Party being able to satisfy such an award; and
     (v) the likelihood that the injunctive relief will turn out to have been wrongly granted or
     withheld. In other words, in considering the balance of harm or convenience, the task of
     the Emergency Arbitrator was to assess whether the granting or the withholding of the
     requested relief was more likely to produce a just result. It was agreed by the Parties
     that this approach would also be followed in the Hong Kong courts.

163. At the Hearing, counsel for Smart King picked up on point (v) in the preceding
     paragraph and submitted that the question for the Emergency Arbiitrator was: what are
     the risks that the Emergency Arbitrator might "wrongly' order the suspension of any of
     Season Smart's consent rights with respect to financing ("wrongly" in the sense that the
     Tribunal at the merits stage decides in favour of Season Smart on that issue)?71

164. There are various other factors that the Emergency Arbitrator must keep in mind when
     carrying out this balancing exercise. The Emergency Arbitrator must be convinced that
     the requested relief is not only justified and appropriate, but that it is also the type of
     relief that he can order given the Parties' existing contractual arrangements and any
     other provisions of applicable law. In particular, the Emergency Arbitrator needs to
     keep in mind the overriding principle that any relief ordered must be of an interim or
     temporary nature. In other words, the Emergency Arbitrator should not do anything to
     permanently alter the contractual arrangements of the Parties pending the hearing of
     the merits of the arbitration claims by the Tribunal. As submitted by Season Smart, the
     Emergency Arbitrator should also make an assessment of the likely utility of the
     requested relief in remedying or preventing the imminent harm.

165. Season Smart in its Response essentially raised five points against Smart King in
     relation to the balance of harm assessment: (1) the requested order is not interim or
     temporary, it will have permanent and irreversible effects and the Emergency Arbitrator
     has no jurisdiction to make it; (2) there would be no utility in ordering the requested
     relief; (3) the interim relief sought is unnecessary for a number of reasons; (4) Season
     Smart will suffer irreparable harm not compensable by damages if the Emergency
     Relief is granted; and (5) the undertakings offered by Smart King will be ineffective in
     mitigating the irreparable harm that Season Smart says it will suffer if the Emergency
     Relief were granted. Season Smart submitted that, taking all these factors into account,
     the balance of convenience or harm clearly tilted against the granting of the Emergency
     Relief, and the Emergency Arbitrator must therefore resist the temptation to "do
     something about" the situation as advocated by Smart King.


69     Response, paragraph 57 (3) and (4).
10     See Glint, §16, CL-8.
71     T50/3-7; T82/15-19; T98/8-19.

                                               36
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 50 of 87 Page ID #:50




166. For the most recent articulation of the Season Smart's position on the above points, it
     is useful to refer to Season Smart's Response to Revised Request dated 22 October
     2018, which addresses the relevant issues in light of the most recent iteration of the
     Emergency Relief requested by Smart King, i.e., in the Revised Request filed by Smart
     King on '19 October 2018.

167. On the first point, Season Smart submitted that Smart King was misguided in its
     repeated conflation of the concepts of (i) relief that is permanent in nature (and hence
     cannot be an interim measure for the purposes of the HKIAC Rules); and (ii) a relief
     that is "temporary", "conservative" or "interim" in nature, but which has permanent or
     irreversible consequences. Season Smart argued that first and foremost, under Article
     23 of the HKIAC Rules, the focus is on the measure — whether it is final or interim in
     nature — and not whether it is a final or interim disposal of the issues in dispute. The
     Emergency Arbitrator's task is therefore to first look at the requested measure
     proposed by Smart King and to ask whether it is by nature something that is permanent
     or interim in nature. A permanent measure is one that, once granted, cannot be undone,
     regardless of whether it has consequences that are irreversible. Moreover, a
     permanent measure is one that goes to the Emergency Arbitrator's jurisdiction,
     whereas the issue of irreversible consequences is a separate matter, going not to
     jurisdiction but to the balance of convenience or harm.

168. Applying those principles, Season Smart argued that since the order requested by
     Smart King is in essence an order compelling Season Smart to give consent to a
     particular course of action and thereby rewrite the Parties' contractual agreements, this
     would be a permanent measure because the consent once given cannot be "un-given".
     In support of this proposition, Season Smart drew the Emergency Arbitrator's attention
     to authority such as Arbitration in Hong Kong: A Practical Guide,72 which referred to
     SCC Emergency Arbitrations 144/2010 and 010/2012.' In addition, in assessing
     whether the measure was permanent or interim in nature, Season Smart submitted that
     the law looks at substance and not the form.74 In other words, one must not just look at
     the semantics (for example whether the applicant uses the wording "enjoin" or
     "restrain") but also at the substance to identify the true nature of the requested
     measure.

169. The Emergency Arbitrator agrees that one needs to be cautious before ordering relief
     that is in nature more mandatory than prohibitory, but he is not convinced that the relief
     requested by Smart King, in its final iteration in the Revised Request, is in fact clearly
     mandatory in nature, at least not the draft order entitled Option 2. Furthermore, as
     stated by Ma CJ in his commentary on the SCC cases, the real issue is whether "the
     relief being sought is final (i.e., the relief would effectively provide a final determination
     of the rights of the parties regarding the dispute)".75 The Emergency Arbitrator does not
     consider that the Emergency Relief requested by Smart King would effectively provide
     a final determination of the rights of, or the key substantive issues between, the Parties
     in the present dispute, for example as to whether Season Smart had renounced the
     Transaction Agreements and whether Smart King had a right to terminate those
     agreements.




72     Ma Wet al, 4th edition, §§12.084-12.085, RL-34.
73     RL-35.
74
       Hounslow London Borough Council v Twickenham Garden Developments Ltd [1971]1 Ch 233, 268 E-H
       (per Megarry J), RL1-2.
75
       supra, 72, at §12-084.

                                                37
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 51 of 87 Page ID #:51




170. On the second argument, that of utility, Season Smart said first that since the same
     consent rights appeared in Article 49.2 of the Smart King Articles, requiring approval at
     the shareholder level for Reserved Matters under the SHA, it was difficult to discern
     any real utility in the requested Emergency Relief. The Emergency Arbitrator notes that
     that concern now seems to have been resolved since, in its Revised Request, Smart
     King refers specifically to the provisions of Sections 33.1, 49.2 and Schedule I of the
     Smart King Articles being covered by the requested order.

171. Further on the utility point, Season Smart argued that in the only expression of interest
     from a financial institution submitted to date by Smart King (the redacted letter dated 14
     October 2018 exhibited at C-107), the interest is expressed to be subject to the
     removal of Evergrande's consent rights. Therefore, argued Season Smart, an order
     that merely enjoins Season Smart from exercising its consent rights is unlikely to
     satisfy potential lenders, who would likely want to see a permanent removal of Season
     Smart's consent rights. Smart King countered with the evidence of Mr Agosta to the
     effect that the requested order would indeed give comfort to potential lenders and was
     "critical to attracting and procuring such external financing".76 Smart King submitted
     that given Mr Agosta's decades of experience in financing in the automotive industry,
     his uncontested evidence should be preferred over the speculations of Season Smart's
     counsel in this regard.

172. On the related question of necessity, Season Smart submitted that, apart from the
     vague expression of interest contained in the letter of 14 October 2018, there was
     simply no financier in sight at the moment, and so ordering the requested relief would
     be putting the cart before the horse. What Smart King should do instead, suggested
     Season Smart, was to find a concrete proposal of financing and present it to the Board
     for its consideration. Granting the Emergency Relief requested would be equivalent to
     giving Smart King carte blanche to do what it wanted, to the possible detriment of
     existing shareholders such as Season Smart. Furthermore, Smart King had asserted in
     its Application that it was confident that, due to its termination of the Transaction
     Agreements, Season Smart already no longer had the right to exercise any consent
     rights with respect to financing. Given that position, Season Smart argued that Smart
     King should have the courage of its convictions and directly seek financing proposals in
     the market rather than apply for Emergency Relief. Smart King replied that even the
     risk that Season Smart would attempt to assert its consent rights could be enough to
     stymie any efforts to procure financing and that Season Smart's submission in fact
     amounted to asking potential lenders to have the courage of Smart King's convictions,
     which was unreasonable. Hence the requested Emergency Relief, which was intended
     to help get an offer of financial assistance on the table for Smart King's Board to
     consider. Far from being a matter of carte blanche, Smart King argued that it was
     asking for very limited, targeted relief to prevent Season Smart from effectively playing
     "spoiler".

173. Season Smart assured the Emergency Arbitrator on several occasions that it was in
     fact prepared to consider any reasonable proposal for equity financing, but that Smart
     King had not yet tabled any such proposal. In its latest submission (the Response to
     Revised Request), Season Smart also reiterated its stance that it had not and would
     not unreasonably withhold its consent to reasonable debt financing proposals. Further,
     it said that it was prepared to consider favourably the use of Smart King's Los Angeles
     headquarters and Nevada manufacturing plant as security in order to enable Smart
     King to raise funds immediately. In its reply letter dated 23 October 2018 to the
     Response to Revised Request, Smart King argued that Season Smart's proposal in


76     WS Agosta, [48].

                                              38
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 52 of 87 Page ID #:52




     respect of its liens over Smart King's real property in Los Angeles and Nevada was so
     heavily qualified as to be meaningless. Furthermore, even if those liens were released,
     Season Smart's conditions would make it impossible for Smart King to obtain short-
     term financing. Given Season Smart's actions to date in refusing to comply with its
     obligations to fund the company, Smart King said that Season Smart's assurances in
     this regard were hollow and should not be taken at face value.

174. Season Smart's fourth objection was that the Emergency Relief, if ordered, would
     cause irreparable harm and irremediable prejudice to Season Smart not compensable
     by damages. Season Smart would be potentially diluted in its shareholding and might
     have to accept a new shareholder in Smart King that was unacceptable to it. In those
     circumstances, Season Smart's counsel suggested at the Hearing that Smart King's
     assurances that Season Smart could be compensated by damages were "vacuous"
     and "meaningless" because, first, such damages would be very difficult to measure and,
     secondly, Smart King had not shown that it would be "good for the damages" by, for
     example, offering to fortify any damages.77

175. In response, Smart King submitted that it had difficulty seeing what the irreparable
     harm might be for Season Smart if the Emergency Relief were ordered. Any diminution
     in the value of Season Smart's shares could readily be compensable by an award of
     damages. Furthermore, argued Smart King, the effect of the relief on Season Smart's
     shareholder rights would be minimal, as Season Smart was only asking for one right
     (the right to consent or not to finance) to be held in abeyance to enable the company to
     obtain necessary financing pending resolution of the merits of the dispute, or at least
     until such time as the Tribunal could reconsider the matter. That, suggested Smart King,
     amounted to very little when weighed in the balance of the possible imminent
     insolvency of Smart King. Furthermore, if Season Smart prevailed on the merits, Smart
     King submitted that all of Season Smart's consent rights would come back immediately
     into force.78

 76. The Emergency Arbitrator considers that the risk of prejudice to Season Smart needs
     to be taken seriously, and particular in relation to any solution that might effect a
     change in the shareholding of Smart King, which might not be easily reversible if
     Season Smart prevailed on the merits. The Emergency Arbitrator should also not
     accept too lightly the assurances by Smart King that the consequences of any
     Emergency Relief (for example a possible shareholding change in the company) could
     be remedied by an award of damages. At the same time, the Emergency Arbitrator
     should also not accept at face value the assurances of Season Smart that it is
     prepared to seriously consider any reasonable specific proposal to meet the funding
     needs of Smart King, particularly in light of Season Smart's seeming insouciance in the
     face of an imminent inability by Smart King to meet its immediate, let alone medium-
     term, spending obligations.

177. In summary, the assessment of possible harm to Season Smart needs to be balanced
      against the potential harm to Smart King if the Emergency Relief is not ordered. In that
      regard, Season Smart urged the Emergency Arbitrator to be wary of Smart King
      exaggerating the risk of imminent insolvency. However, as noted above, the
      Emergency Arbitrator is indeed persuaded on the evidence presented to him that there
      is an imminent risk of economic harm to Smart King including the possibility that Smart
      King will very soon be unable to pay its debts and day-to-day expenses, in other words
      the very definition of insolvency. Indeed, as Smart King noted, if the prospect of



77     T119/22 - 120/21.
7E     T93/19 - 94/1.

                                              39
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 53 of 87 Page ID #:53




     imminent insolvency is real, then both Parties will benefit from any reasonable relief
     that would enable the company to continue as a going concern, and Season Smart
     would suffer as much as the other shareholders if Smart King became insolvent/9

178. At the same time, the balance of harm and proportionality assessment needed to take
     into account the effect and effectiveness of the undertakings proposed by Smart King
     in return for its request for Emergency Relief, in other words the fifth point of objection
     raised by Season Smart. That question will be examined in the paragraphs below.

179. Season Smart contended that the undertakings offered by Smart King would be
     ineffective in mitigating the irreparable harm that Season Smart says it will suffer, and
     were another example of putting the cart before the horse. Moreover, in the absence of
     a specific financing proposal, it was difficult to assess what kind of protections might be
     necessary in order to hold the balance between the Parties .99

180. Smart King responded, first, that in relation to the assessment of the balance of harm, it
     went without saying that there was no guarantee that Season Smart would not be
     harmed at all by the granting of the Emergency Relief. Further, that the undertakings
     were also not designed to prevent Season Smart from suffering any harm at all, but to
     mitigate that harm. For example, Smart King's undertaking regarding dilution was not
     designed to prevent any dilution whatsoever, but to ensure that any dilution would be
     shared proportionately with other classes of shareholders. With respect to the
     undertaking as to the protection of the value of Season Smart's shares, in response to
     Season Smart's complaints that the original relevant undertaking did not take into
     account the US$800 million that Season Smart had already invested into the company,
     Smart King's counsel gave an assurance at the Hearing that Smart King was happy to
     give that further undertaking.' As for the financing cap undertaking, Smart King
     submitted that Season Smart had not addressed the effectiveness of this condition
     directly, and had merely reiterated its view that Smart King should be not granted any
     relief at all with respect to the sourcing of financing.

181. Following directions from the Emergency Arbitrator at the Hearing, Smart King
     modified its undertakings in its Revised Request, with the original undertakings now
     reframed as "conditions" to any acceptable financing proposal (Proposal). These
     modified "conditions" were addressed by Season Smart at paragraph 10 of its
     Response to Revised Request. With respect to the first undertaking or "condition", to
     the effect that any Proposal would need to be approved by a majority of the Board,
     Season Smart argued that this was meaningless in terms of protection, because Mr Jia
     had control of five directors, whereas Season Smart only had two, and that once
     Season Smart lost its protection of positive consent under the Reserved Matters, Mr Jia
     would be able to push through any proposal he saw fit.

182. With respect to new condition (ii), which revised the total fundraising cap for alternative
     debt or equity financing down from the US$700 million requested in the Application to a
     new cap of US$500 million, Season Smart noted that this still represented a substantial
     interest in Smart King (about 11% on an undiluted basis). Moreover, Season Smart
     pointed out that the potential prejudice to Season Smart was compounded by the fact
     that it remained unclear what rights (for example voting rights, rights to appoint
     directors and reserved matter rights) would attach to that substantial interest.




79     T95/23-25.
80     T206/9-22; 1240/18-25.
81     T95/5-8.

                                               40
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 54 of 87 Page ID #:54




183. With respect to new condition (iii), Season Smart objected to the formulation on the
     grounds of internal inconsistency and unreasonableness. Notably, Season Smart said
     that paragraph A of condition (iii) only addressed dilution of shareholding but was
     completely silent on the rights attached to each class of shares. Paragraph C of
     condition (iii) would give Season Smart certain preemptive rights to purchase shares at
     the same price of any newly issued equity offered to a potential investor, up to such
     number of shares as would be necessary to maintain Season Smart's stake in Smart
     King. The existence of paragraph C, submitted Season Smart, cast doubt on the
     credibility of Smart King's assertion that there would not be disproportionate dilution. As
     for paragraph B, Season Smart noted that the minimum price-per-share was, as in the
     Application, based on the valuation of Smart King as at the time Season Smart agreed
     to invest in the company in November 2017 (i.e., around US$4.5 billion) and still failed
     to take into account Season Smart's subsequent injection of US$800 million into Smart
     King.

184. As a general comment, the Emergency Arbitrator is of the view that the reformulated
     options set out in the Revised Request, including the redrafted "conditions" to replace
     the original undertakings, do address some of the concerns raised by Season Smart
     and also by the Emergency Arbitrator at the Hearing. The Revised Request presents
     options that are clearer and more workable than the Emergency Relief requested in the
     Application, and which should result in less prejudice to Season Smart. For example,
     the Revised Request addresses Season Smart's 'cart before the horse" argument and
     its complaint that there was no actual financing proposal to assess, by focusing the
     relief on potential Proposals that have to meet certain conditions before they can be
     considered by the Board. The Revised Request also enhances Season Smart's
     preemptive rights to purchase shares at the same price offered to a potential investor
     and up to the number of shares necessary to maintain its stake in Smart King. These
     modifications go some way to addressing Season Smart's concerns about
     unreasonable dilution and should also provide an effective means for Season Smart to
     exercise its preemptive rights and block the entry of any unwanted new shareholder
     into Smart King. In that regard, the Emergency Arbitrator does not agree with Season
     Smart that the preemptive rights in paragraph C somehow call into question Smart
     King's assurances that there would not be disproportionate dilution. Rather, the
     preemptive rights provide protection to Season Smart additional to that given by the
     assurance on equal dilution among the shareholders given in paragraph A.

185. Furthermore, the reduction of the fundraising cap in the Revised Request means that
     the total amount of external funding would be limited to US$500 million, in other words
     the equivalent of only the first two Accelerated Payments envisaged in the A&C (the 31
     July 2018 and 31 October 2018 payments) rather than the original US$700 million,
     which was the equivalent of all three Accelerated Payments, including the payment due
     on 31 January 2019, as contemplated under the original request for Emergency Relief.
     The revised and reduced cap more closely reflects the amount of funds that the Parties
     envisaged would be needed urgently by Smart King during 2018 and should allow the
     company to be adequately funded until such time as the Tribunal is constituted in this
     arbitration.

186. What the Revised Request does not appear to address is Season Smart's concern that
     the minimum price per share that a potential investor must pay should be based on a
     valuation of Smart King that takes into account the US$800 million that Season Smart
     has invested into the company since it became a shareholder in November 2017. This
     concern would need to be taken into account and addressed in any Emergency Relief
     ordered by the Emergency Arbitrator.




                                               41
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 55 of 87 Page ID #:55




187. As long as that concern is dealt with, the Emergency Arbitrator is satisfied that, having
     considered the potential harm that would be caused to Smart King by not ordering the
     Emergency Relief against the potential harm that would be caused to Season Smart if
     the Emergency Relief were ordered, the balance of convenience in the present
     Application falls in favour of Smart King rather than Season Smart. In other words, if
     Season Smart prevails on the merits, meaning that this Award was wrongly decided
     and the Emergency Relief wrongly granted, the risk of any harm thereby caused to
     Smart Season by that wrong decision is substantially outweighed by the risks of
     immediate harm to Smart King if the Emergency Relief requested is not granted,
     including the risk of imminent insolvency.

188. With respect to the three options proposed by Smart King in the Revised Request, in
     the Emergency Arbitrator's opinion Option 2 is the most appropriate one. This is
     because Option 2 is expressed in a non-mandatory manner, in that it provides that the
     entering into of a Proposal that meets the required conditions will not be deemed to be
     a Reserved Matter, to the extent it otherwise would. By contrast, Option 1 enjoins
     Season Smart from exercising its consent rights and Option 3 requires Season Smart
     to positively approve a Proposal that meets the required conditions. These two options
     are thus arguably more mandatory in nature than Option 2 (even if Option 1 uses the
     word "enjoin"). The Emergency Arbitrator does not consider this to be merely a
     question of semantics. For example, the wording of Option 2 should address some of
     Season Smart's concerns, in particular that consent or approval, once given, cannot be
     "un-given", which would potentially be an issue if the wording of Option 1 or Option 3
     were adopted. Furthermore, in the Emergency Arbitrator's view the suspended
     "Purported Consent Rights" will be more easily restored under Option 2 than under the
     other two options if Season Smart prevails on the merits.

189. For all of the above reasons, the Emergency Arbitrator is therefore minded to grant the
     Emergency Relief in the form of the draft of Option 2 in the Revised Request, with a
     minor modification to address the need to take into account Season Smart's further
     injection into Smart King of US$800 million in Subscription Payments since Season
     Smart joined the company as a shareholder in November 2017. That minor
     modification will be written into the order set out in the Operative Part below.

VIII. SUMMARY OF EMERGENCY ARBITRATOR'S FINDINGS
190. The Emergency Arbitrator's key findings in relation to Smart King's application for
     Emergency Relief can be summarised as follows:

     a.    The Emergency Arbitrator has jurisdiction over Smart King's Application for
           Emergency Relief;

     b.    Smart King has established a prima facie case that it has a reasonable possibility
           of succeeding on the merits in the present arbitration;

     c.    Smart King needs the Emergency Relief on an urgent basis that cannot await the
           constitution of the arbitral tribunal in these arbitration proceedings;

     d.    Harm not adequately reparable by an award of damages is likely to result if the
           Emergency Relief is not ordered, and such harm substantially outweighs the
           harm that is likely to result to Season Smart if the Emergency Relief is granted;

     e.    the Emergency Relief is necessary to maintain the status quo pending the
           determination of the Parties' disputes and is necessary to prevent any harm or
           prejudice to the arbitral process;


                                              42
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 56 of 87 Page ID #:56




           the Emergency Relief as requested under Option 2 of the Revised Request dated
           20 October 2018 shall therefore be ordered, with a minor modification to reflect
           Season Smart's reasonable concerns about the valuation of its shares in Smart
           King.

IX.    COSTS
191. The Parties submitted their respective costs submissions on 23 October 2018.

192. The relevant paragraph 15 of the Emergency Arbitration Procedures provides:

           Any Emergency Decision shall fix the costs of the Emergency Relief
           proceedings and decide which of the parties shall bear them or in what
           proportion they shall be borne by the parties, subject always to the power of
           the arbitral tribunal to determine finally the apportionment of such costs in
           accordance with Article 33 of the Rules. The costs of the Emergency Relief
           proceedings include HKIAC's administrative expenses, the Emergency
           Arbitrator's fees and expenses and the reasonable and other legal costs
           incurred by the parties for the Emergency Relief proceedings.

193. In addition, under Section 74 of the Hong Kong Arbitration Ordinance Cap. 609
     (Ordinance), the Tribunal has a broad discretion in respect to the assessment and
     apportionment of the costs of these proceedings, including the fees and expenses of
     the Tribunal. What is recoverable under the Ordinance would be what is reasonable
     having regard to all the circumstances. That is the overarching principle enunciated by
     Section 74(7) of the Ordinance.

194. The costs of this Application therefore include:

      a.   the costs for legal representation and expenses claimed by the Parties, to the
           extent the Emergency Arbitrator determines that the amount of such costs is
           reasonable (Legal and Related Costs);

      b.   the fees and expenses of the Emergency Arbitrator (Emergency Arbitrator's
           Fees and Expenses); and

      c.   the administrative fees payable to the HKIAC (HKIAC Fees).

195, Under Section 74(6) of the Ordinance, the Emergency Arbitrator is not obliged to follow
     the scales and practices adopted by the Hong Kong courts. Nevertheless, arbitral
     tribunals in Hong Kong will usually follow the Hong Kong court practice, which is also
     common in international arbitration proceedings, of applying the principle of "costs
     follow the event". This principle is reinforced in the present case by the provisions of
     Section 16.8 of the SHA, which provides that:

               If any action at law or in equity is necessary to enforce or interpret the
               terms of this Agreement, the prevailing Party shall be entitled to
               reasonable attorneys' fees, costs and necessary disbursements in
               addition to any other relief to which such Party may be entitled.

196. That means that the losing party will normally pay the winning party its "reasonable"
     costs, including its Legal and Related Costs and the Emergency Arbitrator's Fees and
     Expenses, unless the Emergency Arbitrator considers there is any reason why this
     should not be the case (for example, if the unsuccessful party has incurred
     unnecessary costs and expenses by virtue of the successful party's conduct during the


                                                 43
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 57 of 87 Page ID #:57




     proceedings). A successful party may also be denied recovery of some of its costs if it
     has failed on any discrete issues.

197. Applying the above principles, the starting point is that Smart King was largely
     successful in this Application for Emergency Relief. Accordingly, subject to any findings
     as to unreasonable conduct of the proceedings by Smart King or a reduction in
     recovery of costs due to Smart King's failure on a number of discrete issues, Season
     Smart should in principle reimburse Smart King for all of its reasonable costs incurred
     in relation to these proceedings.

198. In the event that Smart King succeeded wholly or partly in its Application, Season
      Smart submitted that the following factors should be taken into account in awarding any
      costs to Smart King:

     a.    the extent to which the order for Emergency Relief granted differed in any way
           from the draft order set out in paragraph 170(a) of the Application or in the
           Revised Request dated 19 October 2018, since any amendment would mean that
           Smart King had not "succeeded", or not succeeded completely, and any costs to
           be awarded should reflect that.

     b.    Smart King should bear a portion of the costs of these proceedings and on an
           indemnity basis in any event, given that unnecessary costs were incurred with
           respect to Smart King's New Application for release of security, which was
           dismissed by the Emergency Arbitrator on 22 October 2018 with costs reserved.

     c.    Smart King should bear a portion of the costs related to its late amendment of the
           Emergency Relief it sought.

199. The Emergency Arbitrator's task is to determine whether the amount of Legal Fees and
     Expenses claimed by Smart King were reasonable for this kind of urgent application for
     Emergency Relief, taking into account the various factors referred to by Season Smart
      above. Smart King has claimed the following amounts for Legal and Related Costs:
     HK$7,134,740 for legal fees, HK$115,397.49 for disbursements and HK$23,883.53 for
     Hearing costs, for a total of HK$7,274,021.02.

200. Having considered all relevant factors, including the fact that the physical hearing of 18
     October 2018 was, as pointed out by Smart King, held solely at Season Smart's
     insistence, the Emergency Arbitrator considers that the Legal and Related Costs
     claimed by Smart King were reasonable, particularly when compared with the Legal
     and Related Costs claimed by Season Smart, which were approximately double those
     claimed by Smart King. Nevertheless, Season Smart is correct that certain additional
     costs have been incurred (by all Parties) as a result of Smart King's ate New
     Application for release of security and late amendment of the Emergency Relief it
     sought. The Emergency Arbitrator will therefore apply a 25% reduction to the Legal and
     Related Costs claimed by Smart King and order Season Smart to pay the amount of
     HK$5,455,515.76 towards those costs. Adopting the costs follow the event principle,
     Season Smart shall bear all its own Legal and Related Costs in relation to the
     Application.

201. The Second Respondent Mr Jia has also claimed Legal and Related Costs of
     US$77,755.90, which it submitted should be reimbursed by Season Smart if Smart
     King prevailed, or substantially prevailed, in its Application. In response, Season Smart
     argued that it should in no circumstances be liable to pay any of Mr Jia's costs since,




                                              44
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 58 of 87 Page ID #:58




      as the Emergency Arbitrator had pointed out, Mr Jia was not really an active party to
      the Application, there being no Emergency Relief sought by or against him.82 In that
      sense, submitted Season Smart, Mr Jia's participation in the Application was entirely
      gratuitous.

202. The Emergency Arbitrator is of the view, for the reasons articulated by Season Smart
     and set out above, that it would not be appropriate to make a costs order in favour of
     Mr Jia for his costs in relation to the Application, and Mr Jia shall therefore bear all his
     own Legal and Related Costs.

203. The Emergency Arbitrator's Fees and Expenses consist only of his fees of HK$390,000
     (65 hours at his hourly rate of HK$6,000). This amount is covered by the total deposits
     already paid by Smart King for the Emergency Arbitrator's Fees and Expenses of
     HK$405,000. The Emergency Arbitrator will forgo any claim for expenses. Applying the
     costs follow the event principle, the Emergency Arbitrator determines that Season
     Smart will be ordered to reimburse Smart King for the entirety of the Emergency
     Arbitrator's Fees and Expenses in the amount of HK$390,000.

204. The HKIAC Fees consist of a Registration Fee of HK$8,000 and the Emergency
     Arbitrator HKIAC Administration Fee of HK$45,000, both of which have been paid by
     Smart King. Again, applying the costs follow the event principle, Season Smart will be
     ordered to reimburse Smart King the sum of HK$53,000 in relation to HKIAC Fees.

205. Finally, Smart King has claimed interest in respect of its claim for costs. The
     Emergency Arbitrator notes that, under Sections 80(1) and (3) of the Ordinance, in the
     absence of an order or award by the tribunal to the contrary, the winning party is
     entitled to recover post-award interest at the judgement debt rate. In principle, interest
     can be awarded in respect of costs awards. Nevertheless, in the particular
     circumstances of these Emergency Relief proceedings, and in particular given the fact
     that this arbitration is likely to proceed promptly to the merits stage, with the Tribunal to
     be appointed to have final say over the apportionment of the Parties' costs throughout
     this arbitration matter, the Emergency Arbitrator decides in his discretion to make no
     award for interest in respect of the costs that he has awarded in Smart King's favour:

X.     OPERATIVE PART
206. The Emergency Arbitrator therefore AWARDS, ORDERS, AND DIRECTS as follows:

      a.    The Emergency Arbitrator has jurisdiction over Smart King's Application for
            Emergency Relief in these proceedings.

      b.    Until a Final Award is rendered by the Tribunal to be constituted pursuant to the
            Notice of Arbitration filed with the Claimant's Application for Emergency Relief, or
            such earlier time as determined by the Tribunal, the entering into of a proposal
            (the Proposal) which meets the conditions set out below will be deemed not to
            be a Reserved Matter for the purposes of Section 8 and Schedule II of the SHA
            and Sections 33.1 and 49.2 and Schedule I of the Smart King Articles of
            Association (the Purported Consent Rights), to the extent it otherwise would.
            The conditions are as follows:

                     i. The Proposal has been approved by a majority of Smart King's board
                         of directors;



82     T101/15-23.

                                                45
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 59 of 87 Page ID #:59




              iii. The total value of alternative debt or equity financing entered into by
                   Smart King which would, but for this Order, otherwise be subject to the
                   Purported Consent Rights (if those rights remain on foot, a matter on
                   which this Order does not take a view) is capped at US$500 million;

              iii. If the Proposal involves issuing new equity securities:

                      1. The Proposal will not have the effect of diluting Season Smart's
                         shareholding disproportionately to other classes of
                         shareholders;

                      2. The Proposal will be based on a price-per-share that is no less
                         than the current value of Season Smart's shares, taking into
                         account the price-per-share that Season Smart agreed to
                         invest at in November 2017 as well as the US$800 million in
                         Subscription Payments that Season Smart has made since that
                         date (the Minimum PPS). If the potential investor is unwilling
                         to pay the Minimum PPS, then the Proposal may allow for any
                         existing shareholder to sell its shares to the potential investor at
                         such price as is necessary to ensure that the overall Proposal
                         for the new equity raise is based on the Minimum PPS;

                      3. The Proposal will include preemptive rights in favour of Season
                         Smart, meaning specifically that, under the Proposal, Season
                         Smart shall have the right to purchase shares at the same price
                         of the newly issued equity as offered to the potential investor,
                         up to such number of shares as would be necessary to
                         maintain its stake in Smart King.

   c.   Season Smart shall pay to Smart King HK$5,455,515.76 in respect of Smart
        King's Legal and Related Costs.

   d.   Season Smart shall pay to Smart King HK$390,000.00 in respect of the
        Emergency Arbitrator's Fees and Expenses.

   e.   Season Smart shall pay to Smart King HK$53,000.00 in respect of HKIAC Fees.

   f.   All other claims and requests are dismissed.



                      (Signature page to follow)




                                           46
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 60 of 87 Page ID #:60




Place of the emergency arbitrator proceedings: Hong Kong MR

Date: 25 October 2018




Mr Peter Thorp
Emergency Arbitrator




                                         47
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 61 of 87 Page ID #:61




                    EXHIBIT B
   Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 62 of 87 Page ID #:62



 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no
responsibility for the contents of this announcement, make no representation as to its accuracy or
completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in
reliance upon the whole or any part of the contents of this announcement.




      EVERGRANDE HEALTH INDUSTRY GROUP LIMITED
                              ✁✂✄☎ ✆✝✞✟✠✡☛
                        (a company incorporated in Hong Kong with limited liability)
                                            (Stock code: 708)

                                     INSIDE INFORMATION

This announcement is made by Evergrande Health Industry Group Limited (the "Company")
pursuant to Rule 13.09 of the Rules Governing the Listing of Securities on the Stock Exchange
of Hong Kong Limited (the "Listing Rules") and Part XIVA of the Securities and Futures
Ordinance (Cap.571).

Reference is made to the announcements of the Company dated 25 June 2018 and 7 October
2018. Unless context requires otherwise, capitalised terms shall bear the same meanings as
defined in the aforesaid announcements.

On 25 October 2018, Season Smart received the result of the emergency arbitration. The
arbitrator has not accepted Smart King’s application for a complete enjoinment of Season
Smart’s consent right in respect of financing, and has previously rejected the new application of
Smart King to release the security held by Season Smart.

As an interim relief to support Smart King’s development and protect shareholders’ interests, the
arbitrator allowed Smart King to proceed with financing under stringent conditions, including:
the valuation of any equity financing shall not be lower than post-money valuation, Season
Smart continues to enjoy pre-emptive rights and pending the outcome of the final arbitration,
obtain financing at a capped amount of US$500 million.

Shareholders and potential investors are advised to exercise caution when dealing in the securities of
the Company.


                                                             By Order of the Board
                                                    Evergrande Health Industry Group Limited
                                                                 Shi Shouming
                                                                   Chairman

Hong Kong, 25 October 2018
   Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 63 of 87 Page ID #:63




As at the date of this announcement, the executive directors of the Company are Mr. SHI Shouming,
Mr. PENG Jianjun and Mr. LI Siquan; and the independent non-executive directors of the Company
are Mr. CHAU Shing Yim, David, Mr. GUO Jianwen and Mr. XIE Wu.
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 64 of 87 Page ID #:64




                    EXHIBIT C
Faraday Future Loses Bid to Terminate $2B Evergrande Deal - Mingtiandi    Page 1
      Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 65 of 87 Page ID #:65




                                                                                           Search Mingtiandi!




  CAPITAL MARKETS     ASIA OUTBOUND      PEOPLE       RETAIL     DESIGN & CONSTRUCTION       LOGISTICS



  RESEARCH & POLICY    FLEXIBLE OFFICE     PROPTECH       ADVERTISE




     FARADAY FUTURE LOSES BID TO TERMINATE $2B
     EVERGRANDE DEAL
     2018/10/28 BY MICHAEL COLE — LEAVE A COMMENT


     A request from Jia Yueting’s Faraday
     Future asking an arbitrator to void its
     $2 billion investment agreement with a
     unit of Evergrande Health Industry
     Group was rejected late last week,
     keeping the unit of China’s largest
     property developer by sales in control
     of the troubled electric car maker.


     The Hong Kong Arbitration Center
     upheld Evergrande Health’s role in
     approving new financing for Faraday,
     according to an account in mainland               So far, Jia Yueting has produced more conflict than cars at

     news site thepaper.cn, during the                                      Faraday Future

     same week that the flailing supercar
     maker was reported to be laying off staff and cutting salaries of remaining team members across
     the board.




https://www.mingtiandi.com/real-estate/finance-real-estate/faraday-future-loses-bid-to-ter...                   11/7/2018
Faraday Future Loses Bid to Terminate $2B Evergrande Deal - Mingtiandi    Page 2
      Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 66 of 87 Page ID #:66


     The judgement came less than three weeks after Faraday had brought the case against the property
     developer controlled by mainland billionaire claiming that Evergrande had failed to make good on a
     promised $500 million cash injection.


     Faraday Claims Victory as Request Denied
     In a social media post, California-based Faraday put a brave face on the decision, which has yet to be
     publicly announced by the dispute resolution body, saying, “The arbitrators have ruled that
     Evergrande may no longer stop Faraday from getting money from other sources of financing in
     future.” While the arbitrator’s ruling maintained Evergrande’s control in deciding terms of any
     financing, Faraday indicated that it will begin worldwide search for a bailout.


     “An only $500 million external credit line was granted to Faraday Future, with requirements for
     lender’s valuations also imposed, which means (the allowed amount) will merely enable the
     company to survive. The carmaker’s use of the ruling for commercial exploitation is just puffing up
     its cheeks for appearances sake,” a senior financial staffer from Faraday was cited as saying in an
     account in Shanghai-based business site Yicai Global.


     The arbitrator’s ruling was said to allow Faraday to seek the $500 million credit line on the grounds
     that the company is on the verge of bankruptcy.


     Car Maker Conflict Picks Up Speed
     Since Faraday asked for arbitration,
     the conflict between the car maker and
     its new owner had escalated to near-
     open warfare. News reports indicated
     that Faraday Future staff had refused
     to hand over the company seal and
     finance seal of two Faraday
     subsidiaries on the mainland, and an
     employee had sued Evergrande FF
     China, a local unit of the company for
     damaging their reputation, demanding
     an apology and RMB 10,000 as               Faraday has said that it hopes to begin producing its first car next

     compensation for psychological                                            year

     damage.


     On October 22nd,, Faraday Future announced that all staff would need to take a 20 percent pay cut,
     and some team members would be laid off, because of what it said was a failure by Evergrande to
     meet its financial obligations to the company.




https://www.mingtiandi.com/real-estate/finance-real-estate/faraday-future-loses-bid-to-ter...                  11/7/2018
Faraday Future Loses Bid to Terminate $2B Evergrande Deal - Mingtiandi    Page 3
      Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 67 of 87 Page ID #:67


     Evergrande Ownership Upheld
     Faraday had been seeking $500 million in fresh cash from Evergrande when it brought the
     arbitration complaint, after the property developer had paid $860 million in June to take a
     controlling 45 percent stake in the company, which has yet to begin production of its first vehicle.


     That investment was in addition to an earlier $800 million that Evergrande had paid in may to take
     control of the company’s new production base in Guangdong province, with a commitment to invest
     another $600 million into the business in 2019 and 2020.


     Evergrande Health announced its own account of the arbitrator’s ruling to the Hong Kong stock
     exchange on Friday, noting that Faraday was only allowed to seek new financing “under stringent
     conditions” and that Evergrande “continues to enjoy pre-emptive rights.”


     Related Posts




     Evergrande Takes the      Evergrande’s $2B         Evergrande Said to Bet   China Evergrande Paying
     Wheel at Faraday Future   Investment in Faraday    $300M on Jia Yueting’s   Up to 13.75% for $1.8B in
     With $2B EV Investment    May Have a Limited       Faraday Future           Bonds and More Asia Real
                               Future                                            Estate Headlines




     FILED UNDER: FINANCE
     TAGGED WITH: CHINA EVERGRANDE GROUP, DAILY-SP, EVERGRANDE HEALTH INDUSTRY GROUP, FARADAY FUTURE, JIA YUETING




     Leave a Reply
     Your email address will not be published. Required fields are marked *


     Comment




https://www.mingtiandi.com/real-estate/finance-real-estate/faraday-future-loses-bid-to-ter...                  11/7/2018
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 68 of 87 Page ID #:68




                    EXHIBIT D
     Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 69 of 87 Page ID #:69



                                  SHAREHOLDERS AGREEMENT

      THIS AMENDED AND RESTATED SHAREHOLDERS AGREEMENT (this
“Agreement”) is entered into with effect on November 30, 2017 (the “Effective Date”) by and
among

1.    Smart King Ltd., an exempted company with limited liability incorporated under the Laws
      of the Cayman Islands, whose registered office is at the offices of Walkers Corporate
      Limited, Cayman Corporate Centre, 27 Hospital Road, George Town, Grand Cayman
      KY1-9008, Cayman Islands (the “Company”);

2.    FF Top Holding Ltd., a BVI business company established under the Laws of British
      Virgin Islands, whose registered office is at the offices of Sertus Incorporations (BVI)
      Limited, Sertus Chambers, P.O. Box 905, Quastisky Building, Road Town, Tortola,
      British Virgin Islands (the “Founder HoldCo”);

3.    JIA Yueting, of 7, Marguerite Dr., Rancho Palos Verdes, CA, United States , a resident of
      the People’s Republic of China with identity card no. 14262319731215081X (the
      “Founder”);

4.    Season Smart Limited, a BVI business company established under the Laws of British
      Virgin Islands, whose registered office is at the offices of Vistra Corporate Services Centre,
      Wickhams Cay II, Road Town, Tortola, VG1110, British Virgin Islands (the “Series A
      Investor”),

and each of the parties to this Agreement is referred to herein individually as a “Party” and
collectively as the “Parties”. Capitalized terms used herein without definition shall have the
meanings set forth in the Subscription Agreement (as defined below).

                                           RECITALS

A.       Pursuant to an Agreement and Plan of Merger and Subscription dated November 30,
         2017 by and among the Company, the Cayman Company(as defined below), Founder
         TopCo, Series A Investor, Founder HoldCo and Founder (the “Subscription
         Agreement”), the Series A Investor has agreed, subject to the terms and conditions of
         the Subscription Agreement, to invest US$2,000,000,000 in the Company on the
         payment schedule set forth in Section 5.12(a) of the Subscription Agreement in
         exchange for Class A Preferred Shares (as defined below) of the Company that are
         subject to forfeiture as set forth in Section 5.12(e) of the Subscription Agreement.

B.       As of the First Closing and the Second Closing, the Company will own 100% of the
         outstanding equity of FF Global Holdings Ltd, an exempted company limited by shares
         incorporated under the Laws of Cayman Islands (the “Cayman Company”).

C.       As of the First Closing, the Shareholders will comprise of the Founder HoldCo, the
         Series A Investor and (following the execution and delivery of the applicable
         documents set forth in the Subscription Agreement) the Ordinary Employee
         Shareholders. Details of their respective shareholdings in the Company as of the First
         Closing are set out in the schedule to be delivered by the Founder HoldCo to the other
         Parties prior to First Closing in the agreed form (and which will comprise Schedule I
         hereto as at First Closing).
                                                 1
    Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 70 of 87 Page ID #:70



  16.     Miscellaneous.

       16.1 Effective Date. This Agreement will take effect from the date of the First
Closing save that Section 16 and Section 10.3(c) shall take effect from the date of this
Agreement.

        16.2 Termination. This Agreement shall terminate upon mutual consent in writing of
the Majority Class A Preferred Shareholders and the Founder Holdco. The provisions of Section
12 shall terminate upon the consummation of a Qualified IPO. If this Agreement terminates, the
Parties shall be released from their obligations under this Agreement, except in respect of any
obligation stated to continue to exist after the termination of this Agreement (being Section 1,
Section 10.8 and Section 10.9, Section 16.4, Section 16.5 to Section 16.15, Section 16.17,
Section 16.20 to Section 16.23). If any Party breaches this Agreement before the termination of
this Agreement, it shall not be released from its obligations arising from such breach on
termination. This Agreement shall terminate as between any Shareholder and the other Parties at
any time when such Shareholder ceases to be a shareholder of the Company following a Transfer
in compliance with the provisions of this Agreement.

        16.3 Further Assurances. Upon the terms and subject to the conditions herein, each
of the Parties hereto agrees to take and to procure (to the extent within its control) that each of its
Affiliates and each Group Company shall take all action, to do or cause to be done, to execute
such further instruments, and to assist and cooperate with the other Parties hereto in doing, all
things necessary, proper or advisable under applicable Laws or otherwise to consummate and
make effective, in the most expeditious manner practicable, the transactions contemplated by this
Agreement, to give effect to its obligations under this Agreement and / or secure to each other
Party the benefit of the rights conferred on such other Party by this Agreement.

        16.4 Assignments and Transfers; No Third Party Beneficiaries. Except as
otherwise provided herein, this Agreement and the rights and obligations of the Parties hereunder
shall inure to the benefit of, and be binding upon, their respective permitted successors, assigns
and legal representatives, but shall not otherwise be for the benefit of any third party. Other than
as expressly provided herein, this Agreement and the rights and obligations of the Parties
hereunder shall not otherwise be assigned.

       16.5 Governing Law. This Agreement is governed by and shall be construed under
the Laws of Hong Kong, without regard to principles of conflict of laws thereunder.

        16.6    Dispute Resolution.

                  (a)    Any dispute, controversy, difference or claim (each, a “Dispute”)
  arising out of or relating to this Agreement, or the interpretation, performance, breach,
  termination, existence, validity or invalidity thereof, or any Dispute regarding non-contractual
  obligations arising out of or relating to it shall be referred to and finally resolved by arbitration
  administered by the Hong Kong International Arbitration Centre (the "HKIAC") under the
  HKIAC Administered Arbitration Rules (the "HKIAC Rules") in force when the notice of
  arbitration is submitted by one party to another.

                  (b)     The law of this arbitration clause shall be Hong Kong law. The seat of
  arbitration shall be Hong Kong. The number of arbitrators shall be three (3). All of the
  arbitrators shall be qualified to practice law in Hong Kong.

                                                   56
   Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 71 of 87 Page ID #:71



                (c)     The arbitration proceedings shall be conducted in English and
 Mandarin. To the extent that the HKIAC Rules are in conflict with the provisions of this
 Section 16.6, including the provisions concerning the appointment of the arbitrators, the
 provisions of this Section 16.6 shall prevail.

                (d)     The award of the arbitral tribunal shall be final and binding upon the
 parties thereto, and the prevailing party may apply to a court of competent jurisdiction for
 enforcement of such award.

                 (e)      The arbitral tribunal shall decide any Dispute submitted by the parties to
 the arbitration strictly in accordance with the substantive Laws of Hong Kong, without regard
 to principles of conflict of laws thereunder, and shall not apply any other substantive Law.

                 (f)    Any party to the Dispute shall be entitled to seek interim or conservatory
 relief either from an emergency arbitrator or any court of competent jurisdiction prior to the
 constitution of the arbitral tribunal, or from the arbitral tribunal or any court of competent
 jurisdiction once the arbitral tribunal has been constituted.

              (g)      During the course of the arbitral tribunal’s adjudication of the Dispute,
 this Agreement shall continue to be performed.

        16.7 Notices. Any notice required or permitted pursuant to this Agreement shall be
given in writing and shall be given either personally or by sending it by next-day or second-day
courier service, fax, electronic mail or similar means to the address of the relevant Party as shown
on Schedule III (or at such other address as such Party may designate by five (5) Business Days’
advance written notice to the other Parties to this Agreement given in accordance with this
Section 16.7). Where a notice is sent by next-day or second-day courier service, service of the
notice shall be deemed to be effected by properly addressing, pre-paying and sending by
next-day or second-day service through an internationally-recognized courier a letter containing
the notice, with a written confirmation of delivery, and to have been effected at the earlier of (i)
delivery (or when delivery is refused) and (ii) expiration of two (2) Business Days after the letter
containing the same is sent as aforesaid. Where a notice is sent by fax or electronic mail, service
of the notice shall be deemed to be effected by properly addressing, and transmitting such notice,
with a written confirmation of uninterrupted transmission or written confirmation of delivery,
and to have been effected on the day the same is sent as aforesaid, if such day is a Business Day
and if sent during normal business hours of the recipient, otherwise the next Business Day.
Notwithstanding the foregoing, to the extent a “with a copy to” address is designated, notice must
also be given to such address in the manner above for such notice, request, consent or other
communication hereunder to be effective.

       16.8 Expenses. If any action at law or in equity is necessary to enforce or interpret the
terms of this Agreement, the prevailing Party shall be entitled to reasonable attorneys’ fees, costs
and necessary disbursements in addition to any other relief to which such Party may be entitled.

        16.9 Rights Cumulative; Specific Performance. Each and all of the various rights,
powers and remedies of a Party hereto will be considered to be cumulative with and in addition to
any other rights, powers and remedies which such Party may have at Law or in equity in the event
of the breach of any of the terms of this Agreement. The exercise or partial exercise of any right,
power or remedy will neither constitute the exclusive election thereof nor the waiver of any other
right, power or remedy available to such Party. The Parties acknowledge that each Party shall
indemnify and hold harmless the other Parties for any breach of this Agreement by such Party.
                                                 57
    Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 72 of 87 Page ID #:72



Without limiting the foregoing, the Parties hereto acknowledge and agree irreparable harm may
occur for which money damages would not be an adequate remedy in the event that any of the
provisions of this Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled to injunction to
prevent breaches of this Agreement and to enforce specifically the terms and provisions of this
Agreement.

        16.10 Successor Indemnification. If the Company or any of its successors or assignees
consolidates with or merges into any other Person and is not the continuing or surviving
corporation or entity of such consolidation or merger, then to the extent necessary, proper
provision shall be made so that the successors and assignees of the Company assume the
obligations of the Company with respect to indemnification of members of the Board as in effect
immediately before such transaction, whether such obligations are contained in the Articles, or
elsewhere, as the case may be.

         16.11 Severability. In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby. If, however, any provision of this Agreement shall be
invalid, illegal, or unenforceable under any such applicable Law in any jurisdiction, it shall, as to
such jurisdiction, be deemed modified to conform to the minimum requirements of such Law, or,
if for any reason it is not deemed so modified, it shall be invalid, illegal, or unenforceable only to
the extent of such invalidity, illegality, or limitation on enforceability without affecting the
remaining provisions of this Agreement, or the validity, legality, or enforceability of such
provision in any other jurisdiction.

        16.12 Amendments and Waivers.

                  (a)     Any provision in this Agreement may be amended and the observance
  thereof may be waived (either generally or in a particular instance and either retroactively or
  prospectively), only by the written consent of (i) the Company; (ii) the Founder HoldCo, and
  (iii) the Majority Class A Preferred Shareholder. Notwithstanding the foregoing, any Party may
  waive any of its rights under this Agreement (either generally or in a particular instance and
  either retroactively or prospectively) by an instrument in writing signed by such Party without
  obtaining the consent of any other Party. Any amendment or waiver effected in accordance
  with this Section 16.12 shall be binding upon all the Parties hereto.

                  (b)      If Section 9.1 applies, the Board may, in its sole discretion, amend this
  Agreement and the Charter Documents solely to permit for the issuance of New Securities in
  accordance with Section 3 and this Section 16.12, without the consent or approval of the
  Shareholders provided that the rights of any holder of Class A Preferred Shares or Class B
  Preferred Shares under this Agreement or the Charter Documents shall not be amended, and
  none of (i) the effect of admitting additional Shareholders or issuing additional Shares or other
  Equity Securities that have attached to such Equity Securities rights, preferences, privileges,
  limitations, restrictions or obligations that are junior to, pari passu with, superior to or different
  from those of the existing Shareholders or Shares, (ii) the amendment of this Agreement and
  the Charter Documents to provide for or effect the authorization or issuance thereof or (iii) any
  activities reasonably necessary or appropriate to accomplish the foregoing, shall, in and of
  itself, be deemed to adversely affect a Class A Preferred Shareholder or Class B Preferred
  Shareholder or require consent of any Class A Preferred Shareholder or Class B Preferred
  Shareholder pursuant to Section 16.12(a).

                                                   58
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 73 of 87 Page ID #:73




            CHIU TAO
                 TAO
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 74 of 87 Page ID #:74




  FOUNDER HOLDCO:



 SIGNED by
 JIA YUETING
 for and on behalf of
 FF TOP HOLDING LTD.
 in the presence of:-
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 75 of 87 Page ID #:75




 FOUNDER:


 SIGNED by

 JIA YUETING
 in the presence of:-
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 76 of 87 Page ID #:76




             CHIU TAO
                  TAO
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 77 of 87 Page ID #:77




                     EXHIBIT E
    Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 78 of 87 Page ID #:78
                                                                      EXECUTION VERSION




                AGREEMENT AND PLAN OF MERGER AND SUBSCRIPTION

                                        by and among

                             FF GLOBAL HOLDINGS LTD.,

                                 FF TOP HOLDING LTD.,

                             FF PEAK HOLDING LIMITED,

                               SEASON SMART LIMITED,

                                 SMART KING LIMITED,

                                 DOUBLE WIN LIMITED,

                                              and

                                       YUETING JIA

                       (solely for purposes of Sections 5.4 and 8.2(iii))

                              Dated as of November 30, 2017




                                               1
427550-v14\HOUDMS
    Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 79 of 87 Page ID #:79




                AGREEMENT AND PLAN OF MERGER AND SUBSCRIPTION

        This AGREEMENT AND PLAN OF MERGER AND SUBSCRIPTION (this
“Agreement”), dated November 30, 2017, is by and among FF Global Holdings Ltd., an
exempted company incorporated under the laws of the Cayman Islands (the “Company”), FF
Top Holdings Ltd., a business company incorporated under the laws of the British Virgin Islands
(“FF HoldCo”), FF Peak Holding Limited, a business company incorporated under the laws of
the British Virgin Islands (“FF Parent”), Season Smart Limited, a business company
incorporated under the laws of the British Virgin Islands (“BVI HoldCo”), Smart King Limited,
an exempted company incorporated under the laws of the Cayman Islands and a wholly owned
Subsidiary of BVI HoldCo (“NewCo”), Double Win Limited, an exempted company
incorporated under the laws of the Cayman Islands and a direct wholly owned Subsidiary of
NewCo (“Merger Sub”), and solely for purposes of Sections 5.4 and 8.2(iii), Yueting Jia, a
natural person and resident of California (“FF Principal”).

                                         WITNESSETH:

         WHEREAS, BVI HoldCo, NewCo, Merger Sub and the Company have each determined
that it is advisable and in the best interests of their respective shareholders for the Company to be
acquired upon the terms and subject to the conditions set forth in this Agreement;

      WHEREAS, immediately following (i) NewCo’s acquisition of the shares of the
Company held by FF HoldCo and (ii) NewCo’s subsequent contribution of such shares of the
Company to Merger Sub, the parties intend that Merger Sub shall be merged with and into the
Company (the “Merger”), with the Company surviving the Merger and becoming a direct wholly
owned Subsidiary of NewCo;

        WHEREAS, following the Merger, BVI HoldCo intends to invest indirectly in the
Company by subscribing for Class A preferred shares, nominal par value US$0.00001, of
NewCo (the “NewCo Class A Preferred Shares”) in exchange for BVI HoldCo’s contribution of
cash to NewCo (the “Subscription”), which Subscription shall (except as provided in this
Agreement) result in BVI HoldCo’s ownership of a number of NewCo Class A Preferred Shares
equal to the BVI HoldCo Share Consideration (as defined herein);

        WHEREAS, the Board of Directors of the Company (the “Company Board”) has (i)
determined that it is in the best interests of its shareholders, and declared it advisable, to enter
into this Agreement and the Plan of Merger (as defined herein) and (ii) approved the execution,
delivery and performance of this Agreement and the consummation of the Transactions (as
defined herein), including the Merger;

         WHEREAS, the Board of Directors of BVI HoldCo has (i) unanimously determined that
it is in the best interests of BVI HoldCo and its shareholders, and declared it advisable, to enter
into this Agreement and the Ancillary Agreements, and (ii) approved the execution, delivery and
performance of this Agreement and the consummation of the Transactions, including the
Subscription;


                                                 4
427550-v14\HOUDMS
   Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 80 of 87 Page ID #:80



any agreement or certificate delivered pursuant hereto or thereto (including the Ancillary
Agreements) shall be interpreted without reference or giving effect to any materiality
qualification or limitation set forth in such representation and warranty, including the terms
“material,” “materiality,” “in all material respects,” “Material Adverse Effect,” “material adverse
change,” “immaterial” or “materially.” For avoidance of doubt, with respect to any breaches by
or inaccuracies with respect to the FF Group’s representations and warranties under ARTICLE
III or pre-Closing breaches by the FF Group of any covenants, obligations or agreements
hereunder, BVI HoldCo and Merger Sub proceeding to Closing shall in no way limit their right
to claim for indemnity for such breaches or inaccuracies prior to Closing.

                                         ARTICLE IX

                                      MISCELLANEOUS

        Section 9.1    Expenses. Except as otherwise expressly provided herein, whether or not
the Merger is consummated, all costs and expenses incurred in connection with the Merger, this
Agreement, the other Transaction Documents and the transactions contemplated hereby and
thereby (including attorneys’ and accountants’ fees and expenses) shall be paid by the party
incurring or required to incur such expenses.

       Section 9.2    Counterparts; Effectiveness. This Agreement may be executed in
counterparts, each of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument, but shall not become effective unless and until one or
more counterparts hereof have been signed by each of the parties hereto and delivered (by
telecopy, electronic delivery or otherwise) to all the other parties hereto. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”) form or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.

        Section 9.3     Governing Law. This Agreement, and all claims, disputes or causes of
action (whether at Law, in contract or in tort or otherwise) that may be based upon, arise out of
or relate to this Agreement or the negotiation, execution or performance hereof, shall be
governed by and construed in accordance with the Laws of Hong Kong, without giving effect to
any choice or conflict of Law provision or rule that would cause the application of the Laws of
any jurisdiction other than Hong Kong except that the following matters arising out of or relating
to this Agreement shall be interpreted, construed and governed by and in accordance with the
Laws of the Cayman Islands in respect of which the parties hereto hereby irrevocably submit to
the exclusive jurisdiction of the courts of the Cayman Islands: the Merger, the vesting of the
undertaking, property and liabilities of each of Merger Sub and the Company in the Surviving
Company, the cancellation of the Company Shares, the fiduciary or other duties of the directors
of the Company and the directors of Merger Sub and the internal corporate affairs of the
Company and Merger Sub.

       Section 9.4    Dispute Resolutions; Specific Enforcement.



                                                61
   Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 81 of 87 Page ID #:81



                (a)     Dispute Resolutions. Each of the parties hereto irrevocably agrees that any
dispute, controversy, difference or claim (each, a “Dispute”) arising out of or relating to this
Agreement or the relationship between the parties hereto, or the interpretation, performance,
breach, termination, exercise, validity or invalidity thereof, including the determination of the
scope of this Agreement to arbitrate, or any Dispute regarding non-contractual obligations
arising out of or relating to the Agreement shall be referred to and finally resolved by arbitration
administered by the Hong Kong International Arbitration Centre (the “HKIAC”) under the
HKIAC Administered Arbitration Rules (the “HKIAC Rules”) in force when the notice of
arbitration is submitted by one party to another.

                (b)     The law of this arbitration clause shall be Hong Kong law. The seat of
arbitration shall be Hong Kong. The number of arbitrators shall be three. All of the arbitrators
shall be qualified to practice law in Hong Kong.

              (c)    The arbitration proceedings shall be conducted in English. To the extent
that the HKIAC Rules are in conflict with the provisions of this Section 9.4, including the
provisions concerning the appointment of the arbitrators, the provisions of this Section 9.4 shall
prevail.

               (d)    The award of the arbitral tribunal shall be final and binding upon the
parties thereto, and the prevailing party may apply to a court of competent jurisdiction for
enforcement of such award.

                (e)      The arbitral tribunal shall decide any Dispute submitted by the parties to
the arbitration strictly in accordance with the substantive Laws of Hong Kong, without regard to
principles of conflict of laws thereunder, and shall not apply any other substantive Law.

                (f)    Any party to the Dispute shall be entitled to seek interim or conservatory
relief either from an emergency arbitrator or any court of competent jurisdiction prior to the
constitution of the arbitral tribunal, or from the arbitral tribunal or any court of competent
jurisdiction once the arbitral tribunal has been constituted.

             (g)     During the course of the arbitral tribunal’s adjudication of the Dispute, this
Agreement shall continue to be performed.

               (h)     The parties hereto agree that irreparable damage would occur (for which
monetary damages, even if available, would not be an adequate remedy) in the event that any of
the provisions of this Agreement were not performed, or were threatened to be not performed, in
accordance with their specific terms or were otherwise breached. It is accordingly agreed that, in
addition to any other remedy that may be available to it, including monetary damages, each of
the parties hereto shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement and all such
rights and remedies at law or in equity shall be cumulative. Each of the parties hereto agrees that
it will not oppose the granting of an injunction, specific performance and other equitable relief
on the basis that any other party has an adequate remedy at law or that any award of specific
performance is not an appropriate remedy for any reason at law or in equity. The parties further
agree that no party to this Agreement shall be required to obtain, secure, furnish or post any

                                                62
   Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 82 of 87 Page ID #:82



bond, security or similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 9.4 and each party waives any objection to the imposition of such relief
or any right it may have to require the obtaining, securing, furnishing or posting of any such
bond, security or similar instrument.

        Section 9.5      Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) upon personal delivery to the party to be notified if
delivered before 5:00 p.m. on a Business Day at the recipient’s location; (b) when received when
sent by email or facsimile by the party to be notified, provided, however, that notice given by
email or facsimile shall not be effective unless and until the receiving party delivers a written
confirmation of receipt for such notice either by email or fax or any other method described in
this Section 9.5 or (c) the day following the day (except if not a Business Day then the next
Business Day) on which the same has been delivered prepaid to a reputable national overnight
air courier service; in each case to the party to be notified at the following address:

               To BVI HoldCo, NewCo or Merger Sub:

                       Season Smart Limited
                       c/o Rooms 4503 - 4505, 45/F, China Resources Building, 26 Harbour
                       Road
                       Wanchai, Hong Kong
                       Facsimile: 852 2104 1663
                       Email: jackie.wah@cstgrouphk.com
                       Attention: Jackie Wah

               with copies to (which shall not constitute notice):

                       Baker & McKenzie LLP
                       10 Harcourt Rd, Central, Hong Kong
                       Facsimile: +86 10 6505 2309
                       Email: bee.chun.boo@bakermckenzie.com
                       Attention: Bee Chun Boo

               To the Company:

                       FF Global Holdings Ltd.
                       18455 S Figueroa St.
                       Los Angeles, CA 90248
                       Email: Wentao.Huang@ff.com
                       Attention: Wentao Huang

               with copies to (which shall not constitute notice):

                       Sidley Austin LLP
                       1999 Avenue of the Stars, 17th Floor
                       Los Angeles, California 90067
                       Facsimile: (310) 595-9501

                                                63
   Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 83 of 87 Page ID #:83



                       Email: vsekhon@sidley.com
                       Attention: Vijay S. Sekhon

               To the FF Principal:

                       FF Global Holdings Ltd.
                       18455 S Figueroa St.
                       Los Angeles, CA 90248
                       Email: Wentao.Huang@ff.com
                       Attention: Wentao Huang

or to such other address as any party shall specify by written notice so given, and such notice
shall be deemed to have been delivered as of the date so telecommunicated or personally
delivered. Any party to this Agreement may notify, in accordance with the procedures set forth
in this Section 9.5, any other party of any changes to the address or any of the other details
specified in this paragraph; provided, however, that such notification shall only be effective on
the date specified in such notice or five Business Days after the notice is properly given,
whichever is later. Rejection or other refusal to accept a notice duly given in the manner set
forth herein or the inability to deliver because of changed address of which no notice was given
shall be deemed to be receipt of the notice as of the date of such rejection, refusal or inability to
deliver.

        Section 9.6     Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned or delegated by any member of the FF Group
without the prior written consent of BVI HoldCo. For the avoidance of doubt, at any time prior
to or after the Closing, BVI HoldCo may assign its rights and interests, and delegate its
obligations hereunder to any Affiliate or third party that has financial resources or the possible
financing capability to perform BVI HoldCo’s obligations under this Agreement without the
prior written consent of the FF Group.

        Section 9.7    Severability. Any term, covenant, restriction or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms, covenants, restrictions and provisions of this Agreement in
any other jurisdiction. If any provision of this Agreement is so broad as to be unenforceable,
such provision shall be interpreted to be only so broad as is enforceable.

        Section 9.8    Entire Agreement. This Agreement, together with the exhibits and
schedules hereto, the Company Disclosure Letter, the BVI HoldCo Disclosure Letter, the
Ancillary Agreements and the Confidentiality Agreement, constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, between the parties, or
among any of them, with respect to the subject matter hereof and thereof, and, subject to Section
9.11, this Agreement is not intended to grant standing to any person other than the parties hereto.

       Section 9.9   Amendments; Waivers. At any time prior to the Effective Time, any
provision of this Agreement may be amended or waived if, and only if, such amendment or
waiver is in writing and signed, (a) in the case of an amendment, by a duly authorized

                                                 64
   Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 84 of 87 Page ID #:84




       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.


                                        FF GLOBAL HOLDINGS LTD.


                                        By:
                                              Name:
                                              Title:



                                        FF TOP HOLDING LTD.

                                        By:
                                        Name:
                                        Title:


                                        FF PEAK HOLDING LIMITED

                                        By:
                                        Name:
                                        Title:


                                        YUETING MA
                                        (solely for purposes of Sections 5.4 and 8.2(iii))


                                        Name: Yueting Jia




                    [Signature Page to Agreement and Plan of Merger]
    Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 85 of 87 Page ID #:85




       IN WITNESS WHEREOF, the parties hereto have                 this Agreement to be duly
executed and delivered as of the date first above written.

                                            SEASON S                    ED



                                             By:

                                                   Title:

                                             SMART


                                             By:
                                                   tv
                                                        itle:



                                                      14
                                             DOUBLE W1


                                             By:         4,fr  p
                                                            e:
                                                        itle:




                       [Signature Page to Agreement and Plan of Merger]
Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 86 of 87 Page ID #:86




                     EXHIBIT F
              Case 2:18-cv-09499 Document 1 Filed 11/08/18 Page 87 of 87 Page ID #:87




From:                                    Filip Nordlund <fnordlund@hkiac.org> on behalf of arbitration
                                         <arbitration@hkiac.org>
Sent:                                    Thursday, October 25, 2018 2:13 AM
To:                                      John Rhie; Duncan Watson; Nathaniel Lai; Tom Brebner; James Chun; Brian Timmons;
                                         David Perlson; Lee Rosenberg; David Ning; 'Lawrence.Lee@bakermckenzie.com';
                                         'Anthony.Poon@bakermckenzie.com'; 'Roberta.Chan@bakermckenzie.com';
                                         'Yvette.Yu@bakermckenzie.com'; 'Miranda.Lee@bakermckenzie.com';
                                         'BrianKT.Wong@bakermckenzie.com'; 'Ingloong.Yang@lw.com'; 'ChiHo.Kwan@lw.com';
                                         'Daniel.Schecter@lw.com'; 'Robert.Ellison@lw.com'; 'Sam.Wong@lw.com'
Cc:                                      'Peter Thorp'; Filip Nordlund
Subject:                                 HKIAC/A18176: Smart King Ltd. v. (1) Season Smart Limited; (2) Yueting Jia
Attachments:                             Award of Emergency Arbitrator dated 25 October 2018.pdf; Fee note of Mr. Peter Thorp
                                         dated 25 October 2018.pdf; Statement of account in HKIAC case no. A18176 dated 25
                                         October 2018.pdf


Dear Mesdames,
Dear Sirs,

We refer to the captioned matter and the Application for Appointment of Emergency Arbitrator dated 3 October 2018.

Emergency Award
We attach an electronic copy of the Award of Emergency Arbitrator dated 25 October 2018 affixed with HKIAC’s seal (the
“Award”). Hardcopy originals of the Award will be delivered to the parties by courier shortly.

Fee Note
We attach a copy of the fee note submitted by the Emergency Arbitrator, Mr. Peter Thorp, which we will proceed to settle
from the deposits paid by Claimant for these emergency relief proceedings. An updated statement of account reflecting
the aforementioned pending payment is also attached for the parties’ and the Emergency Arbitrator’s reference.

Thank you for your attention.

Yours faithfully,
Filip Nordlund
______________________________________________________________________
Deputy Counsel | Hong Kong International Arbitration Centre
Address: 38/F, Two Exchange Square, 8 Connaught Place, Central, Hong Kong
D: +852 2912 2207 F: +852 2524 2171
E-mail: fnordlund@hkiac.org
______________________________________________________________________
Disclaimer:
The contents of this e-mail are intended for the named addressee only. It contains information which may be confidential and which may also be
privileged. Unless you are the named addressee (or authorised to receive for the addressee) you may not copy or use it, or disclose it to anyone
else. If you received it in error please notify us immediately and then destroy it. Further, we make every effort to keep our network free from
viruses. However, you do need to verify that this email and any attachments are free of viruses as we can take no responsibility for any computer
virus which might be transferred by way of this email.




                                                                         1
